 

 

Exhibit 10.1

Execution Version

TERM CREDIT AGREEMENT

dated as of

November 4, 2019,

among

MARVELL TECHNOLOGY GROUP LTD.,

the LENDERS Party Hereto

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

 

 

WELLS FARGO SECURITIES, LLC

and

CITIBANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Classification of Loans and Borrowings      23  

SECTION 1.03.

  Terms Generally      23  

SECTION 1.04.

  Accounting Terms; GAAP; Pro Forma Calculations      23  

SECTION 1.05.

  Currency Translation      24  

ARTICLE II The Credits

  

SECTION 2.01.

  Commitments      25  

SECTION 2.02.

  Loans and Borrowings      25  

SECTION 2.03.

  Requests for Borrowings      26  

SECTION 2.04.

  Funding of Borrowings      27  

SECTION 2.05.

  Interest Elections      27  

SECTION 2.06.

  Termination of Commitments      28  

SECTION 2.07.

  Repayment of Loans; Evidence of Debt      29  

SECTION 2.08.

  Prepayment of Loans      29  

SECTION 2.09.

       29  

SECTION 2.10.

  Reserved]      29  

SECTION 2.11.

  Interest      29  

SECTION 2.12.

  Alternate Rate of Interest      30  

SECTION 2.13.

  Increased Costs; Illegality      31  

SECTION 2.14.

  Break Funding Payments      33  

SECTION 2.15.

  Taxes      34  

SECTION 2.16.

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      36  

SECTION 2.17.

  Mitigation Obligations; Replacement of Lenders      38  

SECTION 2.18.

  Defaulting Lenders      39  

ARTICLE III Representations and Warranties

  

SECTION 3.01.

  Organization; Powers      40  

SECTION 3.02.

  Authorization; Enforceability      40  

SECTION 3.03.

  Governmental Approvals; Absence of Conflicts      41  

SECTION 3.04.

  Financial Condition; No Material Adverse Change      41  

SECTION 3.05.

  Properties      41  

SECTION 3.06.

  Litigation and Environmental Matters      42  

SECTION 3.07.

  Compliance with Laws      42  

SECTION 3.08.

  Investment Company Status      43  

SECTION 3.09.

  Taxes      43  

SECTION 3.10.

  ERISA      43  

SECTION 3.11.

  Solvency      43  

 

i



--------------------------------------------------------------------------------

SECTION 3.12.

  Disclosure      44  

SECTION 3.13.

  Federal Reserve Regulations      44  

SECTION 3.14.

  Use of Proceeds      44  

SECTION 3.15.

  Ranking of Obligations      45  

SECTION 3.16.

  Choice of Law Provisions      45  

SECTION 3.17.

  No Immunity      45  

SECTION 3.18.

  Proper Form; No Recordation      45  

SECTION 3.19.

  EEA Financial Institutions      46  

ARTICLE IV Conditions Precedent

  

ARTICLE V Affirmative Covenants

  

SECTION 5.01.

  Financial Statements and Other Information      47  

SECTION 5.02.

  Notices of Material Events      49  

SECTION 5.03.

  Existence; Conduct of Business      49  

SECTION 5.04.

  Payment of Taxes      50  

SECTION 5.05.

  Maintenance of Properties and Rights      50  

SECTION 5.06.

  Insurance      50  

SECTION 5.07.

  Books and Records; Inspection and Audit Rights      50  

SECTION 5.08.

  Compliance with Laws      51  

SECTION 5.09.

  Use of Proceeds      51  

ARTICLE VI Negative Covenants

  

SECTION 6.01.

  Indebtedness      52  

SECTION 6.02.

  Liens      54  

SECTION 6.03.

  Sale/Leaseback Transactions      56  

SECTION 6.04.

  Fundamental Changes; Business Activities      56  

SECTION 6.05.

  Restrictive Agreements      57  

SECTION 6.06.

  Leverage Ratio      58  

ARTICLE VII Events of Default

  

ARTICLE VIII The Administrative Agent

  

ARTICLE IX Miscellaneous

  

SECTION 9.01.

  Notices      67  

SECTION 9.02.

  Waivers; Amendments      68  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      70  

SECTION 9.04.

  Successors and Assigns      72  

SECTION 9.05.

  Survival      76  

SECTION 9.06.

  Counterparts; Integration; Effectiveness; Electronic Execution      77  

SECTION 9.07.

  Severability      77  

 

ii



--------------------------------------------------------------------------------

SECTION 9.08.

  Right of Setoff      78  

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      78  

SECTION 9.10.

  WAIVER OF JURY TRIAL      79  

SECTION 9.11.

  Headings      79  

SECTION 9.12.

  Confidentiality      79  

SECTION 9.13.

  Interest Rate Limitation      81  

SECTION 9.14.

  USA PATRIOT Act Notice      81  

SECTION 9.15.

  No Fiduciary Relationship      81  

SECTION 9.16.

  Non-Public Information      81  

SECTION 9.17.

  Judgment Currency      82  

SECTION 9.18.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      83  

SECTION 9.19.

  Permitted Reorganization      83  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:      Schedule 2.01   —    Commitments Schedule 3.06   —    Litigation
Schedule 6.01   —    Existing Indebtedness Schedule 6.02   —    Existing Liens
Schedule 6.03   —    Certain Sale/Leaseback Transactions Schedule 6.05   —   
Existing Restrictions EXHIBITS:      Exhibit A   —    Form of Assignment and
Assumption Exhibit B   —    Form of Borrowing Request Exhibit C   —    Form of
Compliance Certificate Exhibit D   —    Form of Interest Election Request
Exhibit E   —    Form of Solvency Certificate

 

 

iv



--------------------------------------------------------------------------------

TERM CREDIT AGREEMENT dated as of November 4, 2019, among MARVELL TECHNOLOGY
GROUP LTD., a Bermuda exempted company, the LENDERS party hereto and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition” means any acquisition, or series of related acquisitions
(including pursuant to any amalgamation, merger or consolidation), of property
that constitutes (a) assets comprising all or substantially all of a division,
business or operating unit or product line of any Person or (b) all or
substantially all of the Equity Interests in a Person.

“Acquisition Indebtedness” means any Indebtedness of the Company or any
Subsidiary that has been incurred for the purpose of financing, in whole or in
part, an Acquisition and any related transactions (including for the purpose of
refinancing or replacing all or a portion of any related bridge facilities or
any pre-existing Indebtedness of the Persons or assets to be acquired); provided
that either (a) the release of the proceeds thereof to the Company and the
Subsidiaries is contingent upon the substantially simultaneous consummation of
such Acquisition (and, if the definitive agreement for such Acquisition is
terminated prior to the consummation of such Acquisition, or if such Acquisition
is otherwise not consummated by the date specified in the definitive
documentation evidencing, governing the rights of the holders of or otherwise
relating to such Indebtedness, then, in each case, such proceeds are, and
pursuant to the terms of such definitive documentation are required to be,
promptly applied to satisfy and discharge all obligations of the Company and the
Subsidiaries in respect of such Indebtedness) or (b) such Indebtedness contains
a “special mandatory redemption” provision (or a similar provision) if such
Acquisition is not consummated by the date specified in the definitive
documentation evidencing, governing the rights of the holders of or otherwise
relating to such indebtedness (and, if the definitive agreement for such
Acquisition is terminated prior to the consummation of such Acquisition or such
Acquisition is otherwise not consummated by the date so specified, such
Indebtedness is, and pursuant to such “special mandatory redemption” (or
similar) provision is required to be, redeemed or otherwise satisfied and
discharged within 90 days of such termination or such specified date, as the
case may be).



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as the administrative agent hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls, is Controlled by or is under common Control
with the Person specified.

“Agreement” means this Term Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1⁄2 of 1.00% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1.00% per annum; provided that if such rate shall be less than 1.00%, such
rate shall be deemed to be 1.00%. For purposes of clause (c) above, the Adjusted
LIBO Rate on any day shall be based on the LIBO Screen Rate on such day for a
deposit in dollars with a maturity of one month at approximately 11:00 a.m.,
London time, on such day. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.11, then the Alternate Base
Rate shall be the greater of clause (a) and (b) above and shall be determined
without reference to clause (c) above. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, 15 U.S.C. §§ 78dd-1, et seq. and all other laws, rules, and
regulations of any jurisdiction applicable to the Company or any of its
Affiliates from time to time concerning or relating to bribery, corruption or
money laundering.

“Applicable Creditor” has the meaning set forth in Section 9.17.

“Applicable Rate” means, for any day, (a) 0.00% per annum with respect to any
Loan that is an ABR Loan or (b) 0.90% per annum with respect to any Loan that is
a Eurocurrency Loan.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arrangers” means Wells Fargo Securities, LLC and Citibank, N.A., in their
capacities as joint lead arrangers and joint bookrunners for the Facility.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Assumption Agreement” has the meaning set forth in Section 6.04(a).

“Attributable Debt” means, with respect to any Sale/Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale/Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“Avera Semiconductor” means the Transferred Assets (as defined in the Avera
Semiconductor Acquisition Agreement) (including one hundred percent (100%) of
the equity interests of Avera Semiconductor LLC, a Delaware limited liability
company) and the Assumed Liabilities (as defined in the Avera Semiconductor
Acquisition Agreement).

“Avera Semiconductor Acquisition” means the acquisition by the Company of Avera
Semiconductor pursuant to the Avera Semiconductor Acquisition Agreement.

“Avera Semiconductor Acquisition Agreement” means the Asset Purchase Agreement,
dated as of May 20, 2019 (including the exhibits and schedules thereto and all
related documents), made by and between GLOBALFOUNDRIES Inc., an exempted
company incorporated under the laws of the Cayman Islands, and the Company.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, liquidator, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03, which shall be, in the case of any such written request, in
the form of Exhibit B or any other form approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

 

4



--------------------------------------------------------------------------------

“Cavium Acquisition” means the acquisition by the Company of Cavium, Inc.
pursuant to the agreement and plan of merger dated as of November 19, 2017
(including the exhibits and schedules thereto and all related documents), among
the Company, Kauai Acquisition Corp. and Cavium, Inc.

A “Change in Control” shall be deemed to have occurred if (a) any Person or
group of Persons (other than the New Holding Company pursuant to the Permitted
Reorganization) shall have acquired beneficial ownership (within the meaning of
Section 13(d) or 14(d) of the Exchange Act and the applicable rules and
regulations thereunder) of more than 40% of the outstanding Voting Shares in the
Company, (b) during any period of 12 consecutive months, commencing on or after
the Closing Date, individuals who on the first day of such period were directors
of the Company (together with any replacement or additional directors who were
nominated, elected, appointed or approved (either by a specific vote or by
approval by such directors of a proxy statement in which such member was named
as a nominee for election as a director) by a majority of directors then in
office) cease to constitute a majority of the Board of Directors of the Company,
(c) a “change in control” (or similar event, however denominated), under and as
defined in any indenture or other agreement or instrument evidencing, governing
the rights of the holders of or otherwise relating to any Material Indebtedness
of the Company or any Subsidiary, shall have occurred with respect to the
Company or (d) following the consummation of the Permitted Reorganization, the
Company shall cease to be a wholly owned subsidiary of the New Holding Company.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.13.

“Closing Date” means the date on which the conditions specified in Article IV
are satisfied (or waived in accordance with Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended.

 

5



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan on the Closing Date, expressed as an amount representing the
maximum principal amount of the Loan to be made by such Lender, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $600,000,000.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Company
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 9.01, including through the Platform.

“Company” means Marvell Technology Group Ltd., a Bermuda exempted company
limited by shares, and any successor thereto permitted under
Section 6.04(a)(ii)(B).

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit C
or any other form approved by the Administrative Agent in its reasonable
discretion.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Operating Income From
Continuing Operations for such period, plus

(a) without duplication and to the extent deducted in determining such
Consolidated Operating Income From Continuing Operations, the sum for such
period of:

(i) all amounts attributable to depreciation and amortization;

(ii) all other non-cash charges, provided that any cash payment made with
respect to any non-cash charge added back pursuant to this clause (ii) in
computing Consolidated EBITDA for any prior period shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment is made;

(iii) (A) cash restructuring, severance and similar charges relating to the
Cavium Acquisition and (B) other cash restructuring, severance and charges,
including costs associated with discontinued operations or exiting of
businesses, in an aggregate amount, in the case of this clause (B), not in
excess of $100,000,000 in any period of four fiscal quarters;

 

6



--------------------------------------------------------------------------------

(iv) other extraordinary, unusual or non-recurring cash charges;

(v) non-cash stock-based compensation;

(vi) any losses during such period as a result of a change in accounting
principles;

(vii) any currency translation losses for such period relating to currency
hedges or remeasurements of Indebtedness;

(viii) any transaction fees, commissions, costs or expenses (or any amortization
thereof) relating to any Acquisition (including the Avera Semiconductor
Acquisition) or joint venture investment, Disposition, issuance of Equity
Interests, recapitalization or the incurrence, prepayment, amendment,
modification, restructuring or refinancing of Indebtedness (including the
Loans), in each case, not prohibited hereunder or occurring prior to the Closing
Date (whether or not successful) for such period; and

(ix) any earn-out or similar contingent consideration payments actually made to
sellers during such period in connection with any Acquisition, and any losses
for such period arising from the remeasurement of the fair value of any
liability recorded with respect to any earn-out or similar contingent
consideration arising from any Acquisition; minus

(b) without duplication and to the extent included in determining such
Consolidated Operating Income From Continuing Operations, the sum for such
period of:

(i) any non-cash items of income;

(ii) any extraordinary, unusual or non-recurring items of income;

(iii) any gains during such period as a result of a change in accounting
principles; and

(iv) any currency translation gains for such period relating to currency hedges
or remeasurement of Indebtedness;

provided that Consolidated EBITDA shall be calculated so as to exclude the
effect of any gain or loss that represents after-tax gains or losses
attributable to any Disposition. For the purposes of calculating Consolidated
EBITDA for any period, if at any time during such period the Company or any
Subsidiary shall have made a Material Acquisition or a Material Disposition,
Consolidated EBITDA for such period shall be determined giving pro forma effect
thereto in accordance with Section 1.04(b).

 

7



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Company and the Subsidiaries (minus applicable reserves) determined on a
consolidated basis in accordance with GAAP minus (b) the sum of (i) current
liabilities of the Company and the Subsidiaries, except for current maturities
of long-term Indebtedness and Capital Lease Obligations and (ii) goodwill and
other intangible assets of the Company and the Subsidiaries, in each case
determined on a consolidated basis in accordance with GAAP, all as reflected in
the consolidated financial statements of the Company most recently delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of such
financial statements, the most recent consolidated financial statements of the
Company referred to in Section 3.04(a)).

“Consolidated Operating Income From Continuing Operations” means, for any
period, the consolidated operating income (or loss) of the Company and its
Subsidiaries from continuing operations for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) Indebtedness for borrowed money, including the Loans,
(b) Indebtedness evidenced by bonds, debentures, notes or other similar
instruments, (c) Capital Lease Obligations, (d) any other Indebtedness that
would be reflected in the “Long-Term Debt” line of a consolidated balance sheet
of the Company prepared in accordance with GAAP and (e) the current portion of
any Indebtedness referred to in the preceding clause (d); provided that, for
purposes of determining Consolidated Total Indebtedness, at any time after the
definitive agreement for any Material Acquisition shall have been executed, any
Acquisition Indebtedness with respect to such Material Acquisition shall, unless
such Acquisition shall have been consummated, be disregarded.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Credit Party” means the Administrative Agent and each Lender.

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (not otherwise
waived in accordance with the terms hereof) (specifically identified in such
writing, including, if applicable, by reference to a specific Default) has not
been satisfied, (b) has notified the Company or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good-faith determination that a condition precedent
(specifically identified in

 

8



--------------------------------------------------------------------------------

such writing, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request the Administrative Agent made in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations to fund prospective Loans, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s receipt of such certification in form and substance satisfactory to it,
or (d) has become, or is a subsidiary of a Person that has become, the subject
of a Bankruptcy Event or a Bail-In Action. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of the
foregoing clauses, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17) as of the date established therefor
by the Administrative Agent in a written notice of such determination, which
shall be delivered by the Administrative Agent to the Company and each other
Lender promptly following such determination.

“Disposition” means any sale, transfer or other disposition, or series of
related sales, transfers, or dispositions (including pursuant to any merger or
consolidation), of property that constitutes (a) assets comprising all or
substantially all of a division, business or operating unit or product line of
any Person or (b) all or substantially all of the Equity Interests in a Person.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of any Person described in clause (a) above or (c) any entity
established in an EEA Member Country that is a subsidiary of any Person
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender, the Company or any Subsidiary or other Affiliate of
the Company.

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, directives, laws, injunctions or binding agreements issued,
promulgated or entered into by or with any Governmental Authority and relating
in any way to the environment, to preservation or reclamation of natural
resources, to the management, Release or threatened Release or the
classification, registration, disclosure or import of any toxic or hazardous
materials, substance or waste or to related health or safety matters.

 

9



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) any violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Material, (c) any exposure to any
Hazardous Material, (d) the Release or threatened Release of any Hazardous
Material or (e) any contract, agreement or other consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of conversion,
Indebtedness that is convertible into any such Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or (h) the receipt by the Company or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Company or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 305 of ERISA.

 

10



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning set forth in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) Taxes attributable to such Recipient’s
failure to comply with Section 2.14(f) and (c) any Taxes imposed under FATCA.

“Facility” means the term loan facility provided for herein, including the
Commitments and the Loans.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code or any
fiscal or regulatory legislation, rules or official practices adopted pursuant
to any such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of
the quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
Notwithstanding the foregoing, if the Federal Funds Effective Rate, determined
as provided above, would otherwise be less than zero, then the Federal Funds
Effective Rate shall be deemed to be zero for all purposes.

 

11



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, vice president-treasury, treasurer or
controller of such Person; provided that, when such term is used in reference to
any document executed by, or a certification of, a Financial Officer, the
secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to the Administrative Agent as to the authority of such
individual.

“GAAP” means, subject to Section 1.04(a), generally accepted accounting
principles in the United States of America, applied in accordance with the
consistency requirements thereof.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision of any thereof, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by the chief financial officer of the Company)).

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

12



--------------------------------------------------------------------------------

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Hedging Agreement. The
amount of the obligations of the Company or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) deferred
compensation payable to directors, officers, employees or consultants and
(iii) any purchase price adjustment or earnout incurred in connection with an
Acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment or earnout becomes payable), (e) all Capital Lease
Obligations of such Person, (f) the maximum aggregate amount of all letters of
credit and letters of guaranty in respect of which such Person is an account
party, (g) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (h) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed by such Person, and
(i) all Guarantees by such Person of Indebtedness of others; provided that the
term “Indebtedness” shall not include (i) deferred or prepaid revenue or
(ii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the seller. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

13



--------------------------------------------------------------------------------

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.05, which shall be, in the
case of any such written request, in the form of Exhibit D or any other form
approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one or two months thereafter (or
such shorter or longer period as shall have been consented to by each Lender
participating in such Borrowing), as the Company may elect; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Judgment Currency” has the meaning set forth in Section 9.17.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended on or prior to
such date.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period. Notwithstanding
the foregoing, if the LIBO Rate, determined as provided above, would otherwise
be less than zero, then the LIBO Rate shall be deemed to be zero for all
purposes.

 

14



--------------------------------------------------------------------------------

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any Interest Period, or with respect to any determination of the
Alternate Base Rate pursuant to clause (c) of the definition thereof, the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in dollars (for delivery on the first day of such Interest Period) for a period
equal in length to such Interest Period as displayed on either the Reuters
screen page or the Bloomberg screen page, as selected by the Administrative
Agent, that displays such rate (currently page LIBOR01 or LIBOR02) or, in the
event such rate does not appear on a page of the Reuters screen or the Bloomberg
screen, on the appropriate page of such other information service that publishes
such rate from time to time as selected by the Administrative Agent in its
reasonable discretion.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.

“Loan Documents” means this Agreement, the Assumption Agreement (if any), the
Parent Company Guarantee (if any) and, except for purposes of Section 9.02, any
promissory notes delivered pursuant to Section 2.07(c).

“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.

“Material Acquisition” means any Acquisition by the Company or any Subsidiary
involving payment of consideration of $50,000,000 or more.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations or financial condition of the Company and the
Subsidiaries, taken as a whole, (b) the ability of the Company to perform its
obligations under the Loan Documents or (c) the rights of or benefits available
to the Lenders under the Loan Documents.

“Material Disposition” means any Disposition by the Company or any Subsidiary
involving receipt of consideration of $50,000,000 or more.

“Material Indebtedness” means Indebtedness (other than under the Loan
Documents), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Company and the Subsidiaries in an aggregate outstanding
principal amount of $100,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

 

15



--------------------------------------------------------------------------------

“Material IP Subsidiary” means any Subsidiary that owns any copyright, patent,
trademark, technology, software or domain name, any license of any of the
foregoing or any other intellectual property right that, in each case,
individually or in the aggregate, is material to the business or operations of
the Company and the Subsidiaries, taken as a whole.

“Material Subsidiary” means (a) each Material IP Subsidiary and (b) each other
Subsidiary of the Company (i) the consolidated total assets of which equal 5.0%
or more of the consolidated total assets of the Company or (ii) the consolidated
revenues of which equal 5.0% or more of the consolidated revenues of the
Company, in each case as of the end of or for the most recent period of four
consecutive fiscal quarters of the Company for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first
delivery of any such financial statements, as of the end of or for the period of
four consecutive fiscal quarters of the Company most recently ended prior to the
date of this Agreement); provided that if at the end of or for any such most
recent period of four consecutive fiscal quarters the combined consolidated
total assets or combined consolidated revenues of all Subsidiaries that under
clauses (i) and (ii) above would not constitute Material Subsidiaries shall have
exceeded 10.0% of the consolidated total assets of the Company or 10.0% of the
consolidated revenues of the Company, then one or more of such excluded
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their consolidated
total assets or consolidated revenues, as the case may be, until such excess
shall have been eliminated.

“Maturity Date” means February 3, 2020.

“Maximum Rate” has the meaning set forth in Section 9.13.

“MNPI” means material information concerning the Company, any Subsidiary or any
Affiliate of any of the foregoing, or any of their securities, that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Company, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Holding Company” has the meaning set forth in Section 9.19.

“Obligations” means (a) the due and punctual payment by the Company of the
principal of and premium, if any, and interest (including interest accruing, at
the rate specified herein, during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on all Loans, when and as due, whether at
maturity, by acceleration, upon one or more

 

16



--------------------------------------------------------------------------------

dates set for prepayment or otherwise and (b) the due and punctual payment or
performance by the Company of all other monetary obligations under this
Agreement or any other Loan Document, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations accruing, at the rate specified herein or
therein, or incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

“Parent Company Guarantee” has the meaning set forth in Section 9.19.

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Liens” means:

(a) Liens imposed by law for Taxes that are not yet overdue for a period of more
than 30 days or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in good faith by appropriate proceedings;

 

17



--------------------------------------------------------------------------------

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code) and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations (other than any Lien imposed pursuant
to Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business
and (ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company and the Subsidiaries, taken as a whole;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with securities
intermediaries; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Company or any Subsidiary in excess of those
required by applicable banking regulations;

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

 

18



--------------------------------------------------------------------------------

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k) Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods in
the ordinary course of business;

(l) deposits of cash with the owner or lessor of premises leased and operated by
the Company or any Subsidiary to secure the performance of its obligations under
the lease for such premises, in each case in the ordinary course of business;

(m) Liens on cash and cash equivalents deposited with a trustee or a similar
Person to defease or to satisfy and discharge any Indebtedness, provided that
such defeasance or satisfaction and discharge is permitted hereunder;

(n) Liens that are contractual rights of set-off; and

(o) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Company or any Subsidiary in the ordinary course of
business;

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness, other than Liens referred to clauses (c), (d), (k) or (m) above
securing letters of credit, bank guarantees or similar instruments.

“Permitted Reorganization” means a transaction described in Section 9.19
pursuant to which the Company becomes a wholly-owned subsidiary of the New
Holding Company, but only if all the conditions set forth in Section 9.19 shall
have been satisfied.

“Permitted Reorganization Merger Subsidiary” has the meaning set forth in
Section 9.19.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Company or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(d).

 

19



--------------------------------------------------------------------------------

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Recipient” means the Administrative Agent, any Lender or any combination
thereof (as the context requires).

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Indemnitee Parties” means, with respect to any specified Person,
(a) any controlling Person or controlled Affiliate of such Person, (b) the
respective directors, officers or employees of such Person or any of its
controlling Persons or controlled Affiliates, and (c) the respective agents of
such Person or any of its controlling Persons or controlled Affiliates, in the
case of this clause (c), acting at the instructions of such Person, controlling
person or such controlled Affiliate.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Required Lenders” means, at any time, Lenders having Loans and Commitments
representing more than 50% of the aggregate outstanding principal amount of all
the Loans outstanding and all the Commitments in effect at such time; provided
that at all times when there are two or fewer Lenders that are not Affiliates of
each other, Required Lenders shall mean each Lender.

“Responsible Officer” means, with respect to any Person, the Financial Officer
or the chief executive officer, general counsel or another executive officer of
such Person; provided that, when such term is used in reference to any document
executed by, or a certification of, a Responsible Officer, the secretary or
assistant secretary of such Person shall have delivered an incumbency
certificate to the Administrative Agent as to the authority of such individual.

 

20



--------------------------------------------------------------------------------

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself or whose government is the subject or target of any Sanctions (at the
date of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any Person or Persons described in the
preceding clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

21



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Company.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.

“Transactions” means (a) the execution, delivery and performance by the Company
of the Loan Documents, the borrowing of Loans and the use of the proceeds
thereof, (b) the Avera Semiconductor Acquisition and (c) the payment of fees and
expenses in connection with the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Voting Shares” means, with respect to any Person, outstanding shares of capital
stock or other Equity Interests of any class of such Person entitled to vote in
the election of directors, or otherwise to participate in the direction of the
management and policies, of such Person, excluding shares or other Equity
Interests entitled so to vote or participate only upon the happening of some
contingency.

“wholly owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such term is
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

22



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or “Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties. The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified, and
all references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Company, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an

 

23



--------------------------------------------------------------------------------

accounting or financial nature used herein shall be construed (other than for
purposes of Sections 3.04, 5.01(a) and 5.01(b)), and all computations of amounts
and ratios referred to herein shall be made, (A) without giving effect to
(x) any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Accounting Standards Codification having a
similar result or effect) (and related interpretations) to value any
Indebtedness at “fair value”, as defined therein, or (y) any other accounting
principle that results in any Indebtedness being reflected on a balance sheet at
an amount less than the stated principal amount thereof, (B) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, and (C) without giving
effect to any change in accounting for leases resulting from the implementation
of Financial Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), to
the extent any lease (or similar arrangement conveying the right to use) would
be required to be treated as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on December 31, 2016.

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition or other transaction shall be
calculated after giving pro forma effect thereto (and, in the case of any pro
forma computations made hereunder to determine whether such Material
Acquisition, Material Disposition or other transaction is permitted to be
consummated hereunder, to any other such transaction consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation) as if such transaction had occurred on
the first day of the period of four consecutive fiscal quarters ending with the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, ending with the last fiscal quarter included in
the most recent financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of and any related incurrence or reduction of
Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging Agreement
applicable to such Indebtedness if such Hedging Agreement has a remaining term
in excess of 12 months).

SECTION 1.05. Currency Translation. For purposes of any determination under
Article VI or VII, amounts incurred or outstanding, or proposed to be incurred
or outstanding, in currencies other than dollars shall be translated into
dollars at the currency exchange rates in effect on the date of such
determination; provided that (a) for purposes of any determination under
Sections 6.01 and 6.02, the amount of each applicable transaction denominated in
a currency other than dollars shall be translated

 

24



--------------------------------------------------------------------------------

into dollars at the applicable currency exchange rate in effect on the date of
the consummation thereof, which currency exchange rates shall be determined
reasonably and in good faith by the Company, and (b) for purposes of the
Leverage Ratio, any other financial test and the related definitions, amounts in
currencies other than dollars shall be translated into dollars at the currency
exchange rates then most recently used in preparing the consolidated financial
statements of the Company. Notwithstanding anything to the contrary set forth
herein, but subject to clause (b) above, (i) no Default shall arise as a result
of any limitation or threshold expressed in dollars in this Agreement being
exceeded in respect of any transaction solely as a result of changes in currency
exchange rates from those applicable for determining compliance with this
Agreement at the time of, or at any time following, such transaction and (ii) in
the case of any Indebtedness outstanding under any clause of Section 6.01 or
secured under any clause of Section 6.02 that contains a limitation expressed in
dollars and that, as a result of changes in exchange rates, is so exceeded, such
Indebtedness will be permitted to be refinanced notwithstanding that, after
giving effect to such refinancing, such excess shall continue.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan in dollars to the Company on the Closing Date
in a principal amount not exceeding its Commitment. Amounts repaid or prepaid in
respect of the Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Company may request in accordance herewith.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Company to repay such Loan
in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that a Eurocurrency Borrowing
that results from a continuation of an outstanding Eurocurrency Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of 10 (or such greater
number as may be agreed to by the Administrative Agent) Eurocurrency Borrowings
outstanding.

 

25



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Company shall not
be entitled to request, or to elect to convert to or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Company shall
notify the Administrative Agent of such request by telephone or in writing
(a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing
(or, in the case of any Eurocurrency Borrowing, such shorter period of time as
may be agreed to in writing by the Administrative Agent) or (b) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the day of
the proposed Borrowing (or such later time on such day as may be agreed to in
writing by the Administrative Agent). Each such telephonic and written Borrowing
Request shall be irrevocable and shall be made (or, if telephonic, confirmed
promptly) by hand delivery or facsimile to the Administrative Agent of an
executed written Borrowing Request. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account of the Company to which funds are to
be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Company shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

26



--------------------------------------------------------------------------------

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 10:00 a.m., New York City time (or, in the case
of ABR Loans, such later time as shall be two hours after the delivery by the
Company of a Borrowing Request therefor in accordance with Section 2.03), in
each case, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Company by promptly remitting the amounts so
received, in like funds, to an account of the Company.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Company to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Company, the interest rate applicable to ABR Loans. If
the Company and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Company the amount of such interest paid by the Company for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Company shall be without prejudice to any claim the Company may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in the applicable Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Company may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Company may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telephone or in writing by the time
that a Borrowing Request would be required under Section 2.03 if the Company
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic and written
Interest Election Request shall be irrevocable and shall be made (or, if
telephonic, confirmed promptly) by hand delivery or facsimile to the
Administrative Agent of an executed written Interest Election Request. Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

27



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(d) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurocurrency Borrowing for an additional Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (h) or (i) of Article VII has occurred and is continuing with respect to
the Company, or if any other Event of Default has occurred and is continuing and
the Administrative Agent, at the request of the Required Lenders, has notified
the Company of the election to give effect to this sentence on account of such
other Event of Default, then, in each such case, so long as such Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.06. Termination of Commitments. Unless previously terminated, the
Commitment of each Lender shall automatically terminate on the earlier of
(a) immediately after the making of the Loan by such Lender on the Closing Date
and (b) 5:00 p.m., New York City time, on November 4, 2019.

 

28



--------------------------------------------------------------------------------

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Company hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.

(b) The records maintained by the Administrative Agent and the Lenders shall (in
the case of the Lenders, to the extent they are not inconsistent with the
records maintained by the Administrative Agent pursuant to Section 9.04(b)(iv))
be prima facie evidence of the existence and amounts of the obligations of the
Company in respect of the Loans, interest and fees due or accrued hereunder;
provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of the Company to pay any amounts due hereunder in accordance with the terms of
this Agreement.

(c) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

SECTION 2.08. Prepayment of Loans. (a) The Company shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to the requirements of this Section.

(b) The Company shall notify the Administrative Agent by telephone (confirmed by
hand delivery or facsimile) or in writing of any optional prepayment hereunder
(i) in the case of prepayment of a Eurocurrency Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment, and
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date, the Borrowing
or Borrowings to be prepaid and the principal amount of each such Borrowing or
portion thereof to be prepaid; provided that a notice of optional prepayment of
Borrowings may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Company (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10.

SECTION 2.10. Reserved].

SECTION 2.11. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

29



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any other amount payable by the Company hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.00% per annum plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, (ii) in the case of overdue interest on any Loan or any other
amount, 2.00% per annum plus the rate applicable to ABR Loans, as provided in
paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of a Eurocurrency Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Eurocurrency Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders as promptly as practicable and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective, and such Borrowing
shall be continued as an ABR Borrowing, and (ii) any Borrowing Request for a
Eurocurrency Borrowing shall be treated as a request for an ABR Borrowing.

 

30



--------------------------------------------------------------------------------

SECTION 2.13. Increased Costs; Illegality. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) and (c) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any Loan, or to reduce the
amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time within 10 days following request of such Lender or other Recipient
(accompanied by a certificate in accordance with paragraph (c) of this Section),
the Company will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient
for such additional costs or expenses incurred or reduction suffered; provided
that such Lender or other Recipient shall only be entitled to seek such
additional amounts if such Person is generally seeking the payment of similar
additional amounts from similarly situated borrowers in comparable credit
facilities to the extent it is entitled to do so.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then, from time to time within 10 days following request of such
Lender (accompanied by a certificate in accordance with

 

31



--------------------------------------------------------------------------------

paragraph (c) of this Section), the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered; provided that such Lender shall
only be entitled to seek such additional amounts if such Person is generally
seeking the payment of similar additional amounts from similarly situated
borrowers in comparable credit facilities to the extent it is entitled to do so.

(c) A certificate of a Lender setting forth the basis for and, in reasonable
detail (to the extent practicable), computation of the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender pursuant to this Section for any increased costs or expenses incurred
or reductions suffered more than 180 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
expenses or reductions and of such Lender’s intention to claim compensation
therefor; provided further that if the Change in Law giving rise to such
increased costs, expenses or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) If any Lender determines that any Change in Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender or the applicable lending office of such Lender to make, maintain or fund
any Eurocurrency Loan or to charge interest with respect to any Loan, or to
determine or charge interest rates, based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, upon notice thereof by such Lender to the Company and
the Administrative Agent, (i) any obligation of such Lender to make, maintain or
fund any Eurocurrency Loan, or to continue any Eurocurrency Loan or convert any
ABR Loan into a Eurocurrency Loan, or to charge interest with respect to any
Loan, or to determine or charge interest rates, based upon the LIBO Rate, in
each case, shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining ABR Loans the interest rate on which is
determined by reference to the Adjusted LIBO Rate component of the Alternate
Base Rate, the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (A) the Company shall, upon demand from such
Lender (with a copy to the Administrative Agent) prepay or, if applicable,
convert all Eurocurrency Loans of such Lender to ABR Loans (the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such

 

32



--------------------------------------------------------------------------------

illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBO Rate component of the Alternate Base Rate), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurocurrency Loans and (B) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBO Rate, the Administrative Agent shall during the period of
such suspension compute the Alternate Base Rate applicable to such Lender
without reference to the Adjusted LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate. Upon any such prepayment or conversion, the Company shall also pay
accrued interest on the amount so prepaid or converted.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (whether or not such notice may be revoked in accordance with
the terms hereof), (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the Company (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.16, then, in any such event, the Company shall compensate each Lender
for the loss, cost and expense attributable to such event (but not lost profits)
within 10 days following request of such Lender (accompanied by a certificate
described below in this Section). Such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
if it were to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender delivered to the Company and setting forth the basis
for and, in reasonable detail (to the extent practicable), computation of any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be conclusive absent manifest error. The Company shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

33



--------------------------------------------------------------------------------

SECTION 2.15. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Company under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Company shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse the Administrative Agent for
the payment of, any Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section, the Company
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Company. The Company shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify within
10 days after demand therefor (i) the Administrative Agent for any Indemnified
Taxes attributable to such Lender (but only to the extent that the Company has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Company to do so), (ii) the
Administrative Agent and the Company as applicable, for any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 9.04(c)(ii)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or the Company in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph.

 

34



--------------------------------------------------------------------------------

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company and the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(f)(ii)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) If a payment made to a Lender under any Loan Document would be subject to
Taxes imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Company
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Company or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (ii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

35



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) For purposes of this Section, the term “applicable law” includes FATCA.

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Company shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 1:00 p.m., New York City time), on the date when due, in immediately
available funds, without any defense, setoff, recoupment or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Administrative Agent,
except that payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payment received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied towards payment of the amounts
then due hereunder ratably among the parties entitled thereto, in accordance
with the amounts then due to such parties.

 

36



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans of other Lenders to the
extent necessary so that the amount of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amounts of principal of and
accrued interest on their Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Company pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any Person that is an Eligible Assignee (as
such term is defined herein from time to time). The Company consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Company rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Company in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Company has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations in
respect of such payment until all such unsatisfied obligations have been
discharged.

 

37



--------------------------------------------------------------------------------

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Company is required to pay
any Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall (at the request of the Company) use commercially reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the judgment of such
Lender, such designation or assignment and delegation (i) would eliminate or
reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation within 10 days
following request of such Lender (accompanied by reasonable (to the extent
practicable) back-up documentation relating thereto).

(b) If (i) any Lender requests compensation under Section 2.12, (ii) the Company
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.14, (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 9.02 requires the consent of all the Lenders (or all the
affected Lenders) and with respect to which the Required Lenders shall have
granted their consent, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04, it being understood that the processing
and recordation fee referred to in such Section shall be paid by the Company or
the assignee (and the assignor Lender shall not be responsible therefor), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.12 or 2.14) and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which may
be another Lender, if a Lender accepts such assignment and delegation); provided
that (A) the Company shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (in the case of such
principal and accrued interest and fees) or the Company (in the case of all
other amounts), (C) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments, (D) such assignment does not conflict with applicable
law and (E) in the case of any such assignment and delegation resulting from the
failure to provide a consent, the assignee shall have given such consent and, as
a result of such assignment and delegation and any contemporaneous assignments
and delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

 

38



--------------------------------------------------------------------------------

SECTION 2.18. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) the Commitment and the Loans of such Defaulting Lender shall not be included
in determining whether the Required Lenders or any other requisite Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders affected thereby shall,
except as otherwise provided in Section 9.02, require the consent of such
Defaulting Lender in accordance with the terms hereof; and

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 2.15(c) shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, as the
Company may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Company, to
be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to the Company as a result of any
judgment of a court of competent jurisdiction obtained by the Company against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Article IV
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
such Defaulting Lender irrevocably consents hereto.

 

39



--------------------------------------------------------------------------------

In the event that the Administrative Agent and the Company each agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall take such actions as
the Administrative Agent may determine to be appropriate in connection with such
Lender ceasing to be a Defaulting Lender, and such Lender shall thereupon cease
to be a Defaulting Lender (but all amendments, waivers or modifications effected
without its consent in accordance with the provisions of Section 9.02 and this
Section during such period shall be binding on it).

The rights and remedies against, and with respect to, a Defaulting Lender under
this Section are in addition to, and cumulative and not in limitation of, all
other rights and remedies that the Administrative Agent, any Lender or the
Company may at any time have against, or with respect to, such Defaulting
Lender.

ARTICLE III

Representations and Warranties

The Company represents and warrants to the Lenders, on the Closing Date, that:

SECTION 3.01. Organization; Powers. The Company and each Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all power and authority and all material Governmental
Approvals required for the ownership and operation of its properties and the
conduct of its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing,
in every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by the Company are within the Company’s corporate or other organizational powers
and have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder or other equityholder action of the Company. This
Agreement has been duly executed and delivered by the Company and constitutes,
and each other Loan Document, when executed and delivered by the Company, will
constitute, a legal, valid and binding obligation of the Company, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, winding-up or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

40



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law, including any order of any Governmental Authority, except to the
extent any such violations, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (c) will not
violate the memorandum of association or bye-laws of the Company, (d) will not
violate or result (alone or with notice or lapse of time or both) in a default
under any indenture or other agreement or instrument binding upon the Company or
any Subsidiary or any of their assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by the Company or any
Subsidiary, or give rise to a right of, or result in, any termination,
cancellation, acceleration or right of renegotiation of any obligation
thereunder, in each case except to the extent that the foregoing, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect and (e) except for Liens created under the Loan Documents, will
not result in the creation or imposition of any Lien on any asset of the Company
or any Subsidiary.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders (i) its consolidated balance sheet and
related consolidated statements of operations, shareholders’ equity and cash
flows as of and for the fiscal year ended February 2, 2019, audited by and
accompanied by the opinion of Deloitte & Touche LLP and (ii) its unaudited
condensed consolidated balance sheets and related unaudited condensed
consolidated statements of operations, comprehensive income (loss),
shareholders’ equity and cash flows as of and for the fiscal quarters and then
elapsed portion of the fiscal year, as applicable, ended May 4, 2019 and
August 3, 2019. Such financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject, in the case of the unaudited financial
statements referred to in clause (ii) above, to normal year-end audit
adjustments and the absence of certain footnotes.

(b) Since February 2, 2019, there has been no event or condition that has
resulted, or would reasonably be expected to result, in a material adverse
change in the business, assets, liabilities, operations or financial condition
of the Company and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) The Company and each Subsidiary has good title to,
or valid leasehold interests in, all its property material to its business,
subject to Liens permitted by Section 6.02 and except (i) for defects in title
that, individually or in the aggregate, do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Company or any Subsidiary or (ii) for any failure to do so that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b) The Company and each Subsidiary owns, or is licensed to use, all patents,
trademarks, copyrights, licenses, technology, software, domain names and other
intellectual property that is necessary for the conduct of its business as
currently conducted, without conflict with the rights of any other Person,
except to the extent any such conflict, individually or in the aggregate, would
not reasonably be expected to result

 

41



--------------------------------------------------------------------------------

in a Material Adverse Effect. No patents, trademarks, copyrights, licenses,
technology, software, domain names or other intellectual property used by the
Company or any Subsidiary in the operation of its business infringes upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. No claim or litigation regarding any patents, trademarks,
copyrights, licenses, technology, software, domain names or other intellectual
property owned or used by the Company or any Subsidiary is pending or, to the
knowledge of the Company or any Subsidiary, threatened in writing against the
Company or any Subsidiary that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) Except as set forth in
Schedule 3.06, there are no actions, suits or proceedings by or before any
Governmental Authority or arbitrator pending against or, to the knowledge of the
Company or any Subsidiary, threatened in writing against the Company or any
Subsidiary that (i) would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) involve any of the
Loan Documents.

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any Governmental Approval required
under any Environmental Law, (ii) is subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any fact, incident, event or condition that could
reasonably be expected to form the basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.06 that, individually or in the aggregate,
has resulted in a Material Adverse Effect.

SECTION 3.07. Compliance with Laws. (a) The Company and each Subsidiary is in
compliance with all laws, including all orders of Governmental Authorities,
applicable to it or its property, except where the failure to comply,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b) The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company and the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company and the Subsidiaries and their
respective officers and employees and, to the knowledge of the Company or any
Subsidiary, their respective directors and agents are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or, to the knowledge of the Company or any
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Company or any Subsidiary, any agent of the Company or any
Subsidiary that will act in any capacity in connection with or benefit from any
credit facility established hereby, is a Sanctioned Person. The Transactions do
not violate any Anti-Corruption Law or applicable Sanctions.

 

42



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. The Company is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09. Taxes. The Company and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except where
(a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Company or such Subsidiary, as applicable, has
set aside on its books reserves with respect thereto to the extent required by
GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (b) the
failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Events have occurred or are reasonably expected to
occur that would, in the aggregate, reasonably be expected to result in a
Material Adverse Effect. The Company and each ERISA Affiliate has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
Neither the Company nor any ERISA Affiliate has (a) sought a waiver of the
minimum funding standard under Section 412 of the Code in respect of any Plan,
(b) failed to make any contribution or payment to any Plan or Multiemployer
Plan, or made any amendment to any Plan that has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code, or (c) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA that are not past
due. The Company is not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Plans in connection with the Loans or the Commitments.

SECTION 3.11. Solvency. On the Closing Date, after giving effect to the
Transactions to occur on such date, including the making of the Loans and the
application of the proceeds thereof, (a) the fair value of the assets of the
Company and the Subsidiaries, on a consolidated basis, will exceed, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of the Company
and the Subsidiaries, on a consolidated basis, will be greater than the amount
that will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) the Company
and the Subsidiaries, on a consolidated basis, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such liabilities
become absolute and matured and (d) the Company and the Subsidiaries, on a
consolidated basis, will not be engaged in, and will not be about to engage in,
business for which they have unreasonably small capital. For purposes of this
Section, the amount of any contingent liability at any time shall be computed as
the amount that would reasonably be expected to become an actual and matured
liability.

 

43



--------------------------------------------------------------------------------

SECTION 3.12. Disclosure. (a) Each of the written reports, financial statements,
certificates and other written information (other than financial projections and
other forward-looking information and information of a general economic or
industry-specific nature) furnished by or on behalf of the Company or any
Subsidiary to the Administrative Agent, any Arranger or any Lender in connection
with the negotiation of this Agreement or any other Loan Document is and will
be, when furnished and taken as a whole, complete and correct in all material
respects and does not and will not, when furnished and taken as a whole, contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (in each case
after giving effect to all supplements and updates provided thereto prior to the
Closing Date). The financial projections and other forward-looking information
that have been furnished by or on behalf of the Company or any Subsidiary to the
Administrative Agent, any Arranger or any Lender in connection with the
negotiation of this Agreement or any other Loan Document have been prepared in
good faith based upon assumptions that are believed by the Company to be
reasonable at the time such financial projections or other forward-looking
information are furnished to the Administrative Agent, any Arranger or any
Lender, it being understood and agreed that financial projections and other
forward-looking information are as to future events and are not to be viewed as
facts, are subject to significant uncertainties and contingencies, many of which
are out of the Company’s or its subsidiaries’ control, that no assurance can be
given that any particular projections will be realized, that the financial
projections or other forward-looking information is not a guarantee of financial
performance and that actual results during the period or periods covered by such
projections may differ significantly from the projected results and such
differences may be material.

(b) If a Beneficial Ownership Certification is required to be delivered pursuant
to Article IV, then, as of the Closing Date, the information set forth in such
Beneficial Ownership Certification is true and correct in all respects.

SECTION 3.13. Federal Reserve Regulations. Neither the Company nor any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry margin stock,
to extend credit for others to purchase or carry margin stock or for any purpose
that entails, and no other action will be taken by the Company and the
Subsidiaries that would result in, a violation of Regulations T, U and X of the
Board of Governors.

SECTION 3.14. Use of Proceeds. The Company will use the proceeds of the Loans
solely to finance the Avera Semiconductor Acquisition and the payment of fees
and expenses related to the Transactions.

 

44



--------------------------------------------------------------------------------

SECTION 3.15. Ranking of Obligations. The obligations of the Company under the
Loan Documents rank at least equally with all of the unsubordinated Indebtedness
of the Company, and ahead of all subordinated Indebtedness, if any, of the
Company.

SECTION 3.16. Choice of Law Provisions. The choice of law provisions set forth
in Section 9.09 are legal, valid and binding under the laws of Bermuda, and the
Company knows of no reason why the courts of Bermuda will not give effect to the
choice of law of the State of New York (or, as applicable, the State of
Delaware) as the proper law, other than through the exercise by any such court
of discretionary powers under general principles of equity or public policy
limitations in each case not specifically relating to such provisions. The
Company has the power to submit, and has irrevocably submitted, to the
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and such irrevocable submission
and the waiver by the Company of any immunity and any objection to the venue of
the proceedings in such State or Federal court are legal, valid and binding
obligations of the Company, and the Company knows of no reason why the courts of
Bermuda would not give effect to such submission and waivers, other than through
the exercise by any such court of discretionary powers under general principles
of equity or based on public policy limitations in each case not specifically
relating to such submission and waivers.

SECTION 3.17. No Immunity. The Company is subject to civil and commercial laws
with respect to its obligations under the Loan Documents, and the execution,
delivery and performance by the Company of any Loan Document constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither the Company nor any of its properties has any immunity from jurisdiction
of any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of the jurisdiction in which the Company is organized
in respect of its obligations under any Loan Document.

SECTION 3.18. Proper Form; No Recordation. Each Loan Document is in proper legal
form under the laws of Bermuda for the enforcement thereof against the Company
under the laws of Bermuda and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of such Loan Document. It is not
necessary, in order to ensure the legality, validity, enforceability, priority
or admissibility in evidence of any Loan Document that such Loan Document be
filed, registered or recorded with, or executed or notarized before, any court
or other Governmental Authority in Bermuda or that any registration charge or
stamp or similar tax be paid on or in respect of such Loan Document, except for
(a) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the applicable Loan Document is
sought to be enforced and (b) any charge or tax as has been timely paid by the
Company.

 

45



--------------------------------------------------------------------------------

SECTION 3.19. EEA Financial Institutions. The Company is not an EEA Financial
Institution.

ARTICLE IV

Conditions Precedent

The effectiveness of this Agreement and the obligations of the Lenders to make
Loans hereunder are subject to receipt by the Administrative Agent of a
Borrowing Request for the Loans in accordance with Section 2.03 and the
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions:

(a) The Administrative Agent shall have received from each party hereto (i) a
counterpart of this Agreement executed by each party hereto or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission or other electronic imaging) that such party has signed a
counterpart of this Agreement.

(b) The Administrative Agent shall have received written opinions (addressed to
the Administrative Agent and the Lenders and dated the Closing Date) of Hogan
Lovells US LLP and Appleby (Bermuda) Limited, in each case, in form and
substance customary for financings of this type.

(c) The Administrative Agent shall have received a certificate of the Company,
dated the Closing Date and executed by the secretary, an assistant secretary or
a director of the Company, attaching (i) a copy of each organizational document
of the Company, which shall, to the extent applicable, be certified as of the
Closing Date or a recent date prior thereto by the appropriate Governmental
Authority, (ii) signature and incumbency certificates of the officers of the
Company executing each Loan Document, (iii) resolutions of the board of
directors of the Company approving and authorizing the execution, delivery and
performance of the Loan Documents, certified as of the Closing Date by such
secretary, assistant secretary or director as being in full force and effect
without modification or amendment, and (iv) a good standing certificate from the
applicable Governmental Authority of Bermuda, dated the Closing Date or a recent
date prior thereto, in each case, in form and substance customary for financings
of this type.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the chief executive officer or the chief financial
officer of the Company, certifying that, as of the Closing Date and after giving
effect to the Transactions that are to occur on such date, (i) the
representations and warranties of the Company set forth in the Loan Documents
are true and correct (A) in the case of the representations and warranties
qualified as to materiality, in all respects and (B) otherwise, in all material
respects and (ii) no Default has occurred and is continuing.

 

46



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received a certificate in the form of
Exhibit E from the Company, dated the Closing Date and signed by its chief
financial officer, certifying that the Company and the Subsidiaries, on a
consolidated basis after giving effect to the Transactions that are to occur on
the Closing Date, are solvent.

(f) All costs, expenses (including reasonable and documented legal fees and
expenses) and fees contemplated by the Loan Documents, or otherwise agreed by
the Company with the Arrangers, to be reimbursable or payable by or on behalf of
the Company to the Arrangers (or Affiliates thereof), the Administrative Agent
or the Lenders shall have been paid on or prior to the Closing Date, in each
case, to the extent required to be paid on or prior to the Closing Date and, in
the case of costs and expenses, invoiced at least two Business Days prior to the
Closing Date.

(g) The Lenders shall have received, (i) at least three Business Days prior to
the Closing Date, all documentation and other information regarding the Company
and the Subsidiaries required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act, that has been reasonably requested by
the Administrative Agent or any Lender at least five Business Days prior to the
Closing Date and (ii) to the extent the Company qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least three Business
Days prior to the Closing Date, a Beneficial Ownership Certification in relation
to the Company.

The Administrative Agent shall notify the Company and the Lenders of the Closing
Date, and such notice shall be conclusive and binding.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees and other amounts payable hereunder
(other than contingent obligations for indemnification, expense reimbursement,
tax gross-up or yield protection as to which no claim has been made) shall have
been paid in full, the Company covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, on behalf of each Lender:

(a) within 90 days after the end of each fiscal year of the Company, commencing
with the fiscal year ending February 1, 2020, its audited consolidated balance
sheet and related consolidated statements of operations, shareholders’ equity
and cash flows as of the end of and for such fiscal year, setting forth in each
case in comparative form the figures for the prior fiscal year,

 

47



--------------------------------------------------------------------------------

all audited by and accompanied by the opinion of Deloitte & Touche LLP or
another independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification, exception or emphasis
(other than any qualification, exception or emphasis with respect to or
resulting from an upcoming scheduled final maturity of any Loans occurring
within one year from the time such opinion is delivered) and without any
qualification, exception or emphasis as to the scope of such audit) to the
effect that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Company and its consolidated Subsidiaries on a consolidated basis as of
the end of and for such year in accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its condensed consolidated balance sheet as of
the end of such fiscal quarter, the related condensed consolidated statements of
operations for such fiscal quarter and the then elapsed portion of the fiscal
year and the related statements of cash flows for the then elapsed portion of
the fiscal year, in each case setting forth in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the prior fiscal year, all certified by a Financial Officer of
the Company as presenting fairly, in all material respects, the financial
position, results of operations and cash flows of the Company and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes;

(c) concurrently with each delivery of financial statements under clause (a)
or (b) above, a completed Compliance Certificate signed by a Financial Officer
of the Company, (i) certifying as to whether a Default has occurred and is
continuing on such date and, if a Default has occurred and is continuing on such
date, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.06 and (iii) if any change in GAAP or in
the application thereof has occurred since the date of the consolidated balance
sheet of the Company most recently theretofore delivered under clause (a) or (b)
above (or, prior to the first such delivery, referred to in Section 3.04(a))
that has had, or would reasonably be expected to have, a significant effect on
the calculations of the Leverage Ratio or Consolidated Net Tangible Assets,
specifying the nature of such change and the effect thereof on such
calculations;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC or with any national securities exchange; and

 

48



--------------------------------------------------------------------------------

(e) promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Company or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request in writing.

Information required to be delivered pursuant to clause (a), (b) or (e) of this
Section shall be deemed to have been delivered to the Lenders if such
information, or one or more annual or quarterly reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the SEC at http://www.sec.gov. Information required
to be delivered pursuant to this Section to the Administrative Agent may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 5.02. Notices of Material Events. Promptly after any Responsible Officer
of the Company obtains actual knowledge thereof, the Company will furnish to the
Administrative Agent written notice of the following:

(a) the occurrence of, or receipt by the Company of any written notice claiming
the occurrence of, any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Company to the
Administrative Agent and the Lenders, that in each case would reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred would reasonably be expected to result in a
Material Adverse Effect;

(d) any change in the information provided in any Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such Beneficial Ownership Certification; or

(e) any other development that has resulted, or would reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect (a) its legal existence and (b) the
rights, licenses, permits, privileges and franchises material to the conduct of
the business of the Company and its Subsidiaries taken as a whole, except, in
the case of this clause (b), where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any transaction expressly
permitted under Section 6.04(a).

 

49



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Taxes. The Company will, and will cause each Subsidiary
to, pay its Taxes before the same shall become delinquent or in default, except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Company or such Subsidiary has set aside on
its books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties and Rights. The Company will, and will
cause each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted, and will take all actions reasonably
necessary to protect all patents, trademarks, copyrights, licenses, technology,
software, domain names and other intellectual property rights necessary to the
conduct of its business as currently conducted and proposed to be conducted,
except in each case where the failure to take any such actions, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any transaction
expressly permitted under Section 6.04(a).

SECTION 5.06. Insurance. The Company will, and will cause each Subsidiary to,
maintain, with insurance companies that the Company believes (in the good faith
judgment of the management of the Company) are financially sound and reputable
(including captive insurance subsidiaries), insurance in such amounts (with no
greater risk retention) and against such risks as is customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.07. Books and Records; Inspection and Audit Rights. The Company will,
and will cause each Subsidiary to, keep proper books of record and account in
which full, true and correct entries in accordance, in all material respects,
with GAAP and applicable law are made of all material dealings and transactions
in relation to its business and activities. The Company will, and will cause
each Subsidiary to, permit the Administrative Agent (acting on its own behalf or
on behalf of any of the Lenders), and any agent designated by the Administrative
Agent, upon reasonable prior notice, (a) to visit and reasonably inspect its
properties, (b) to examine and make extracts from its books and records and
(c) to discuss its operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition with its officers and
independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested; provided that, the Administrative
Agent may not exercise such rights more often than once during any calendar year
(it being understood that any expenses incurred by the Administrative Agent in
connection therewith shall be subject to reimbursement by the Company in
accordance with Section 9.03); provided, further, that

 

50



--------------------------------------------------------------------------------

when an Event of Default exists, the Administrative Agent (or any of its agents)
may do any of the foregoing (at the expense of the Company) at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent shall give the Company the opportunity to participate in any discussions
with the Company’s independent accountants. Notwithstanding anything to the
contrary in this Section, neither the Company nor any Subsidiary shall be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent (or
its agents) is prohibited by applicable law or any binding confidentiality
agreement between the Company or any Subsidiary and a Person that is not the
Company or any Subsidiary not entered into in contemplation of preventing such
disclosure, inspection, examination or discussion or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work-product;
provided that the Company shall use commercially reasonable efforts to secure
the requisite consent to permit such disclosure, inspection, examination or
discussion and will notify the Administrative Agent that such information is
being withheld in reliance on this sentence.

SECTION 5.08. Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, including all Environmental Laws, and all
orders of any Governmental Authority, applicable to it, its operations or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. The
Company will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company and the Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

SECTION 5.09. Use of Proceeds. (a) The proceeds of the Loans will be used solely
to finance the Avera Semiconductor Acquisition and to pay costs and expenses
incurred in connection with the Transactions.

(b) The Company will not request any Borrowing, and the Company will not use,
and will procure that the Subsidiaries and its or their respective directors,
officers, employees and agents will not use, the proceeds of any Borrowing
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

51



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees and other amounts payable hereunder
(other than contingent obligations for indemnification, expense reimbursement,
tax gross-up or yield protection as to which no claim has been made) shall have
been paid in full, the Company covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not permit any Subsidiary to
create, incur, assume or permit to exist any Indebtedness, other than:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any renewals, extensions or refinancings thereof, provided that the amount of
such Indebtedness is not increased at the time of such renewal, extension or
refinancing thereof except by an amount equal to any premium or other amount
paid, and fees and expenses incurred, in connection with such renewal, extension
or refinancing;

(b) Indebtedness of any Subsidiary owed to the Company or any other Subsidiary,
provided that such Indebtedness shall not have been transferred to any Person
other than the Company or a Subsidiary;

(c) Guarantees by any Subsidiary of Indebtedness of any other Subsidiary;
provided, that a Subsidiary shall not Guarantee Indebtedness of any other
Subsidiary that it would not have been permitted to incur under this Section if
it were a primary obligor thereon;

(d) Indebtedness of any Subsidiary (i) incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations, provided that such Indebtedness is incurred prior to or
within 270 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets, or
(ii) assumed in connection with the acquisition of any fixed or capital assets,
and, in each case, any renewals, extensions or refinancings thereof, provided
that the amount of such Indebtedness is not increased at the time of such
renewal, extension or refinancing thereof except by an amount equal to any
premium or other amount paid, and fees and expenses incurred, in connection with
such renewal, extension or refinancing;

(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the Closing Date, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in an Acquisition permitted hereunder, provided
that such Indebtedness exists at the time such Person becomes a Subsidiary (or
is so merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired, and any renewals,
extensions and refinancings thereof, provided that the amount of such
Indebtedness is not increased at the time of such renewal, extension or
refinancing thereof except by an amount equal to any premium or other amount
paid, and fees and expenses incurred, in connection with such renewal, extension
or refinancing;

 

52



--------------------------------------------------------------------------------

(f) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of any Subsidiary in the ordinary course of
business supporting obligations under (i) workers’ compensation, unemployment
insurance and other social security laws, (ii) bids, trade contracts, leases
(other than Capital Lease Obligations), statutory obligations, surety and appeal
bonds, performance bonds and obligations of a like nature and (iii) other
obligations that do not constitute Indebtedness;

(g) Indebtedness in respect of netting services, overdraft protections and
otherwise arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds, overdraft or
any similar services, in each case in the ordinary course of business;

(h) Indebtedness in the form of purchase price adjustments and earn-outs
incurred in connection with any Acquisition or joint venture investment not
prohibited hereunder;

(i) Capital Lease Obligations arising under any Sale/Leaseback Transaction set
forth on Schedule 6.03;

(j) Indebtedness owing to any insurance company in connection with the financing
of insurance premiums permitted by such insurance company in the ordinary course
of business; and

(k) other Indebtedness, provided that at the time of and after giving pro forma
effect to the incurrence of any such Indebtedness and the application of the
proceeds thereof, the sum, without duplication, of (i) the aggregate outstanding
principal amount of Indebtedness permitted by this clause (k), (ii) the
aggregate principal amount of the outstanding Indebtedness secured by Liens
permitted by Section 6.02(k) and (iii) the Attributable Debt in respect of all
outstanding Sale/Leaseback Transactions permitted by Section 6.03(b) does not
exceed 15% of Consolidated Net Tangible Assets.

For purposes of determining compliance with this Section 6.01, if any item of
Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (k) above, the Company shall, in
its sole discretion, classify such item of Indebtedness (or any portion thereof)
and may include the amount and type of such Indebtedness in one or more of the
above clauses, and the Company may later reclassify such item of Indebtedness
(or any portion thereof) and include it in another of such clauses in which it
could have been included at the time it was incurred (but, except as set forth
below with respect to clause (k), not into any clause under which it could not
have been included at the time it was incurred) or, solely in the case of clause
(k) above, at the time of such reclassification.

 

53



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Liens;

(b) any Lien on any asset of the Company or any Subsidiary existing on the
Closing Date and set forth on Schedule 6.02; provided that (i) such Lien shall
not apply to any other asset of the Company or any Subsidiary (other than
improvements or accessions thereto and the proceeds thereof) and (ii) such Lien
shall secure only those obligations that it secures on the Closing Date and
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof except by an amount equal to any premium or
other amount paid, and fees and expenses incurred, in connection with such
extension, renewal or refinancing;

(c) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary securing Indebtedness or other obligations incurred to
finance such acquisition, construction or improvement and extensions, renewals
and refinancings thereof that do not increase the outstanding principal amount
thereof except by an amount equal to any premium or other amount paid, and fees
and expenses incurred, in connection with such extension, renewal or
refinancing, provided that (i) such Liens and the Indebtedness secured thereby
are incurred prior to or within 270 days after such acquisition or the
completion of such construction or improvement, (ii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iii) such Liens shall not apply to any other assets
of the Company or any Subsidiary (other than improvements or accessions thereto
and the proceeds thereof), provided further that individual financings of
equipment or other fixed or capital assets otherwise permitted to be secured
hereunder provided by any Person (or its Affiliates) may be cross-collateralized
to other such financings provided by such Person (or its Affiliates);

(d) any Lien on any asset acquired by the Company or any Subsidiary after the
Closing Date existing at the time of the acquisition thereof or existing on any
asset of any Person that becomes a Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated with or into the Company or a
Subsidiary in a transaction permitted hereunder) after the Closing Date and
prior to the time such Person becomes a Subsidiary (or is so merged or
consolidated), provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary (or
such merger or consolidation), as the case may be, (ii) such Lien shall not
apply to any other assets of the Company or any Subsidiary (other than
improvements or accessions thereto and the proceeds thereof) and (iii) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary (or is so merged or
consolidated), as the case may be, and extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof except by
an amount equal to any premium or other amount paid, and fees and expenses
incurred, in connection with such extension, renewal or refinancing;

 

54



--------------------------------------------------------------------------------

(e) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.04, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(f) in the case of (i) any Subsidiary that is not a wholly owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(g) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for an Acquisition or other
transaction permitted hereunder;

(h) Liens deemed to exist in connection with Sale/Leaseback Transactions set
forth on Schedule 6.03 or permitted by Section 6.03(a);

(i) (i) deposits made in the ordinary course of business to secure obligations
to insurance carriers providing casualty, liability or other insurance to the
Company and the Subsidiaries and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

(j) Liens on the net cash proceeds of any Acquisition Indebtedness held in
escrow by a third party escrow agent prior to the release thereof from escrow;
and

(k) other Liens, provided that at the time of and after giving pro forma effect
to the incurrence of any such Lien (or any Indebtedness secured thereby and the
application of the proceeds thereof), the sum, without duplication, of (i) the
aggregate principal amount of the outstanding Indebtedness secured by Liens
permitted by this clause (k), (ii) the aggregate outstanding principal amount of
Indebtedness of Subsidiaries permitted by Section 6.01(k) and (iii) the
Attributable Debt in respect of all outstanding Sale/Leaseback Transactions
permitted by Section 6.03(b) does not exceed 15% of Consolidated Net Tangible
Assets.

For purposes of determining compliance with this Section 6.02, if any Lien (or
any portion thereof) meets the criteria of more than one of the categories of
Liens described in clauses (a) through (k) above and/or one or more of the
clauses contained in the definition of “Permitted Liens”, the Company shall, in
its sole discretion, classify such Lien (or such portion thereof) and may
include such Lien (or such portion thereof) in one or more of

 

55



--------------------------------------------------------------------------------

such clauses, and the Company may later reclassify such Lien (or any portion
thereof) and include it in another of such clauses in which it could have been
included at the time it was incurred (but, except as set forth below with
respect to clause (k), not into any clause under which it could not have been
included at the time it was incurred) or, solely in the case of clause
(k) above, at the time of such reclassification.

SECTION 6.03. Sale/Leaseback Transactions. The Company will not, and will not
permit any Subsidiary to, enter into any Sale/Leaseback Transaction, except
Sale/Leaseback Transactions set forth on Schedule 6.03 and the following:

(a) any Sale/Leaseback Transaction entered into to finance the acquisition or
construction of any fixed or capital assets by the Company or any Subsidiary,
provided that such Sale/Leaseback Transaction is entered into prior to or within
270 days after such acquisition or the completion of such construction and the
Attributable Debt in respect thereof does not exceed the cost of acquiring or
constructing such fixed or capital assets; and

(b) other Sale/Leaseback Transactions, provided that at the time of and after
giving pro forma effect to any such Sale/Leaseback Transaction, the sum, without
duplication, of (i) the Attributable Debt in respect of all outstanding
Sale/Leaseback Transactions permitted under this clause (b), (ii) the aggregate
outstanding principal amount of Indebtedness of Subsidiaries permitted by
Section 6.01(k) and (iii) the aggregate principal amount of the outstanding
Indebtedness secured by Liens permitted by Section 6.02(k) does not exceed 15%
of Consolidated Net Tangible Assets.

SECTION 6.04. Fundamental Changes; Business Activities. (a) The Company will
not, and will not permit any Subsidiary to, amalgamate with, merge into or
consolidate with any other Person, or permit any other Person to amalgamate
with, merge into or consolidate with it, or liquidate or dissolve, except that
(i) the Avera Semiconductor Acquisition may be consummated and (ii) if at the
time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing and, in the case of clause (D) below, the
Company shall be in compliance on a pro forma basis with the covenant set forth
in Section 6.06, (A) any Person may amalgamate, merge or consolidate with the
Company in a transaction in which the Company is the surviving entity, (B) the
Company may merge or consolidate with any Person (including the Permitted
Reorganization Merger Subsidiary) in a transaction in which such Person is the
surviving entity, provided that (1) such Person is a corporation organized under
the laws of the State of Delaware, (2) prior to or substantially concurrently
with the consummation of such merger or consolidation, (x) such Person shall
execute and deliver to the Administrative Agent an assumption agreement (the
“Assumption Agreement”), in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which such Person shall assume all of the
obligations of the Company under this Agreement and the other Loan Documents,
and (y) such Person shall deliver to the Administrative Agent such documents,
certificates and opinions as the Administrative Agent may reasonably request
relating to such Person, such merger or consolidation or the Assumption
Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent, and (3) the Lenders shall have

 

56



--------------------------------------------------------------------------------

received, at least five Business Days prior to the date of the consummation of
such merger or consolidation, (x) all documentation and other information
regarding such Person required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act, that has been reasonably requested by
the Administrative Agent or any Lender and (y) to the extent such Person
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Person, it
being agreed that upon the execution and delivery to the Administrative Agent of
the Assumption Agreement and the satisfaction of the other conditions set forth
in this clause (B), such Person shall become a party to this Agreement, shall
succeed to and assume all the rights and obligations of the Company under this
Agreement and the other Loan Documents (including all obligations in respect of
outstanding Loans) and shall thenceforth, for all purposes of this Agreement and
the other Loan Documents (but subject to Section 9.19), be the “Company”, (C)
any Person (other than the Company) may amalgamate, merge or consolidate with
any Subsidiary in a transaction in which the surviving entity is a Subsidiary,
(D) any Subsidiary may amalgamate with, merge into or consolidate with any
Person (other than the Company) in a transaction permitted under paragraph (b)
of this Section in which, after giving effect to such transaction, the surviving
entity is not a Subsidiary and (E) any Subsidiary may liquidate or dissolve if
the Company determines in good faith that such liquidation or dissolution is in
the best interests of the Company and its Subsidiaries taken as a whole and is
not materially disadvantageous to the Lenders.

(b) The Company will not, and will not permit its Subsidiaries to, sell,
transfer, lease or otherwise dispose of, directly or through any amalgamation,
merger or consolidation and whether in one transaction or in a series of
transactions, assets (including Equity Interests in Subsidiaries) representing
all or substantially all of the assets of the Company and the Subsidiaries
(whether now owned or hereafter acquired), taken as a whole.

(c) The Company will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Company and the Subsidiaries on the Closing Date and businesses that are
extensions thereof or otherwise incidental, complementary, reasonably related or
ancillary thereto, including the business of Avera Semiconductor and its
subsidiaries conducted by them on the Closing Date.

SECTION 6.05. Restrictive Agreements. The Company will not, and will not permit
any Subsidiary to, enter into or permit to exist any agreement or other
arrangement that restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its assets to secure the Obligations or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to its Equity Interests or to
make or repay loans or advances to the Company or any other Subsidiary or to
Guarantee Indebtedness of the Company or any Subsidiary; provided that (i) the
foregoing shall not apply to (A) restrictions and conditions imposed by law or
by any Loan Document, (B) restrictions and conditions existing on the Closing
Date and identified on Schedule 6.05 and amendments,

 

57



--------------------------------------------------------------------------------

extensions and renewals thereof (including any such extension or renewal arising
as a result of an extension, renewal or refinancing of any Indebtedness
containing such restriction or condition), provided, in each case, that the
scope of any such restriction or condition shall not have been expanded as a
result thereof, (C) restrictions and conditions imposed by agreements relating
to Indebtedness permitted by Section 6.01(e) of any Person that becomes a
Subsidiary after the Closing Date existing at the time such Subsidiary becomes a
Subsidiary, provided that such restrictions and conditions apply only to such
Subsidiary, and amendments, extensions and renewals thereof (including any such
extension or renewal arising as a result of an extension, renewal or refinancing
of any Indebtedness containing such restriction or condition), provided, in each
case, that the scope of any such restriction or condition shall not have been
expanded as a result thereof, (D) in the case of any Subsidiary that is not a
wholly owned Subsidiary or the Equity Interests in any Person that is not a
Subsidiary, restrictions and conditions imposed by the organizational documents
of such Subsidiary or such other Person or any related joint venture,
shareholders’ or similar agreement, provided, in each case, that such
restrictions and conditions apply only to such Subsidiary and to any Equity
Interests in such Subsidiary or to the Equity Interests in such other Person, as
applicable, (E) restrictions on cash or deposits or net worth imposed by
customers, suppliers or landlords under agreements entered into in the ordinary
course of business and (F) restrictions and conditions imposed by any agreement
or instrument evidencing or governing any other Indebtedness, provided that, in
the good faith judgment of the Company, such restrictions and conditions are on
customary market terms for Indebtedness of such type and such restrictions and
conditions would not reasonably be expected to impair in any material respect
the ability of the Company to meet its obligations under the Loan Documents, and
amendments, extensions and renewals thereof (including any such extension or
renewal arising as a result of an extension, renewal or refinancing of any
Indebtedness containing such restriction or condition), provided, in each case,
that the scope of any such restriction or condition shall not have been expanded
as a result thereof; (ii) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by any agreement governing Liens
permitted by clause (c), (d), (k), (l), (m) or (o) of the definition of
“Permitted Liens” or 6.02(c), 6.02(e), 6.02(g), 6.02(h), 6.02(i) or 6.02(j), in
each case, if such restrictions or conditions apply only to the assets securing
such Indebtedness or subject to such Liens, (B) customary provisions in leases
and other agreements restricting the assignment thereof and (C) customary
restrictions in respect of intellectual property contained in licenses or
sublicenses of, or other grants of rights to use or exploit, such intellectual
property and (iii) clause (b) of the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary, or a business unit, division, product line or line of business, that
are applicable solely pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary, or the business unit, division, product
line or line of business, that is to be sold and such sale is permitted
hereunder.

SECTION 6.06. Leverage Ratio. The Company will not permit the Leverage Ratio on
the last day of any fiscal quarter of the Company to exceed 3.00 to 1.00.

 

58



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Company shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Company shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation, warranty or statement made or deemed made by or on
behalf of the Company in any Loan Document or in any report, certificate,
financial statement or other written information provided pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the existence of
the Company) or 5.09 or in Article VI;

(e) the Company shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent or any Lender to the Company (with a copy to each of the
Administrative Agent in the case of any such notice from a Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal, interest or otherwise) in respect of any Material Indebtedness, when
and as the same shall become due and payable after giving effect to any
applicable grace period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(with or without the giving of notice, but only after the expiration of any
applicable grace period) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf, or, in the case of any Hedging
Agreement, the applicable counterparty, to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, or, in the case of a Hedging Agreement, to terminate any related
hedging transaction, in

 

59



--------------------------------------------------------------------------------

each case prior to its scheduled maturity or termination; provided that this
clause (g) shall not apply to (i) any secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of, or any casualty with respect to,
assets securing such Indebtedness, (ii) any prepayment, repurchase, redemption
or defeasance of any Acquisition Indebtedness if the related Acquisition is not
consummated, (iii) any Indebtedness that becomes due as a result of a voluntary
prepayment, repurchase, redemption or defeasance thereof, or any refinancing
thereof, permitted under this Agreement or (iv) in the case of any Hedging
Agreement, termination events or equivalent events pursuant to the terms of such
Hedging Agreement not arising as a result of a default by the Company or any
Subsidiary thereunder;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, moratorium, winding-up
or other relief in respect of the Company or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any United States (Federal
or state) or foreign bankruptcy, insolvency, receivership, winding-up or similar
law now or hereafter in effect or (ii) the appointment of a receiver,
liquidator, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization, winding-up
or other relief under any United States (Federal or state) or foreign
bankruptcy, insolvency, receivership, winding-up or similar law now or hereafter
in effect (other than, in the case of any Subsidiary, a voluntary liquidation or
dissolution permitted by Section 6.04(a)(ii)(E)), (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in sub-clause (i) above, (iii) apply for or
consent to the appointment of a receiver, liquidator, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors, or the
Board of Directors (or similar governing body) of the Company or any Material
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to above in this
clause (i) or clause (h) of this Section;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

60



--------------------------------------------------------------------------------

(k) one or more final judgments for the payment of money in an aggregate amount
in excess of $100,000,000 (other than any such judgment covered by insurance
(other than under a self-insurance program) provided by a financially sound
insurer to the extent a claim therefor has been made in writing and liability
therefor has not been denied by the insurer) shall be rendered against the
Company, any Material Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Company or any
Material Subsidiary to enforce any such judgment;

(l) one or more ERISA Events shall have occurred that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;
or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times: (A) terminate the
Commitments (to the extent not already terminated pursuant to Section 2.06), and
thereupon the Commitments shall terminate immediately, and (B) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Company hereunder, shall become due and payable immediately,
in each case without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company; and in the case of any event with
respect to the Company described in clause (h) or (i) of this Section, the
Commitments shall automatically terminate (to the extent not already terminated
pursuant to Section 2.06), the principal of the Loans then outstanding, together
with accrued interest thereon and all fees and other obligations of the Company
hereunder, shall immediately and automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Company.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the entity named as the
Administrative Agent in the heading of this Agreement and its successors to
serve as the Administrative Agent under the Loan Documents, and authorizes the
Administrative Agent to take such actions and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

 

61



--------------------------------------------------------------------------------

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder and under
the other Loan Documents shall be administrative in nature. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Administrative Agent shall not have any
duty to take any discretionary action or to exercise any discretionary power,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion, could expose the Administrative Agent to
liability or be contrary to any Loan Document or applicable law, and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Company, any Subsidiary
or any other Affiliate thereof that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or willful misconduct (such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment). The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof (stating that
it is a “notice of default”) is given to the Administrative Agent by the Company
or any Lender, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

 

62



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it with reasonable care, and shall not be liable for
any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not have any liability arising from, or
be responsible for any loss, cost or expense suffered on account of, any
determination by the Administrative Agent that any Lender is a Defaulting
Lender, or the effective date of such status, it being further understood and
agreed that the Administrative Agent shall not have any obligation to determine
whether any Lender is a Defaulting Lender.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by it. The Administrative Agent and any such
sub-agent may perform any of and all their duties and exercise their rights and
powers through their respective Related Parties. The exculpatory provisions of
this Article VIII shall apply to any such sub-agent and to the Related Parties
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit facility
provided for herein as well as activities as the Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any of its sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

63



--------------------------------------------------------------------------------

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders
and the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, subject to the consent of the Company (not to be
unreasonably withheld, conditioned or delayed) so long as no Event of Default
under clause (a), (b), (h) or (i) of Article VII shall have occurred and be
continuing, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as Administrative Agent and, subject to the consent of the Company (not
to be unreasonably withheld, conditioned or delayed) so long as no Event of
Default under clause (a), (b), (h) or (i) of Article VII shall have occurred and
be continuing, appoint a successor. Upon the acceptance of its appointment as an
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Company to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Company and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders and the Company, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the retiring
Administrative Agent for the account of any Person other than the retiring
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
retiring Administrative Agent shall also directly be given or made to each
Lender. Following the effectiveness of the Administrative Agent’s resignation or
removal from its capacity as such, the provisions of this Article VIII and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arrangers or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without

 

64



--------------------------------------------------------------------------------

reliance upon the Administrative Agent, the Arrangers or any other Lender, or
any of the Related Parties of any of the foregoing, and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Closing Date.

In case of the pendency of any proceeding with respect to the Company under any
United States (Federal or state) or foreign bankruptcy, insolvency,
receivership, winding-up or similar law now or hereafter in effect, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.14 and 9.03) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03).

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company, that at least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans in
connection with the Loans or the Commitments, (ii) the transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for

 

65



--------------------------------------------------------------------------------

certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement, (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement or (iv) such
other representation, warranty and covenant as may be agreed in writing between
the Administrative Agent and such Lender.

In addition, unless either (1) clause (i) in the immediately preceding paragraph
is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding paragraph, such Lender further (a) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(b) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates and not,
for the avoidance of doubt, to or for the benefit of the Company, that none of
the Administrative Agent or the Arrangers or their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Agent under this Agreement or any documents
related hereto or thereto).

Notwithstanding anything herein to the contrary, the Arrangers shall not have
any duties or obligations under this Agreement or any other Loan Document
(except in its capacity, as applicable, as an Agent or a Lender), but all such
Persons shall have the benefit of the indemnities and exculpatory provisions
provided for hereunder or thereunder.

The provisions of this Article VIII are solely for the benefit of the
Administrative Agent and the Lenders and, except solely to the extent of the
Company’s express rights to consent pursuant to and subject to the conditions
set forth in this Article VIII, the Company shall not have any rights as a third
party beneficiary of any such provisions.

 

66



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone and subject to
paragraph (b) of this Section, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:

(i) if to the Company, to Marvell Technology Group Ltd., Victoria Place, 31
Victoria Street, Hamilton HM 10, Bermuda, Attention of Jean Hu, Chief Financial
Officer (Fax No. 408-222-1917, Email: jeanhu@marvell.com);

(ii) if to the Administrative Agent, to Wells Fargo Bank, National Association,
1525 W WT Harris Blvd, Charlotte, NC 28262, Attention: Daniel Kurtz (Fax
No. 212-214-7233, Email: Daniel.J.Kurtz@wellsfargo.com); and

(iii) if to any Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (but if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient); and notices
delivered through electronic communications to the extent provided in paragraph
(b) of this Section shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender if such Lender has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. Any notices
or other communications to the Administrative Agent or the Company may be
delivered or furnished by electronic communications pursuant to procedures
approved in advance by the recipient thereof; provided that approval of such
procedures may be limited or rescinded by such Person by notice to each other
such Person. Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient; and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

67



--------------------------------------------------------------------------------

(c) Any party hereto may change its address, fax number or email address for
notices and other communications hereunder by notice to the other parties
hereto.

(d) The Administrative Agent may, but shall not be obligated to, make any
Communication by posting such Communication on Debt Domain, IntraLinks, SyndTrak
or a similar electronic transmission system (the “Platform”). The Platform is
provided “as is” and “as available”. Neither the Administrative Agent nor any of
its Related Parties warrants, or shall be deemed to warrant, the adequacy of the
Platform, and the Administrative Agent expressly disclaims liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made, or shall be deemed to be made, by the Administrative
Agent or any of its Related Parties in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties have any liability to the Company, any Lender or any other Person for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise), arising out of the Company’s or the Administrative Agent’s
transmission of Communications through the Platform.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Company therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement and
the making of the Loans shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.

(b) Except as provided in paragraph (c) of this Section, none of this Agreement,
any other Loan Document or any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Company, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Company, in each case with the consent of the
Required Lenders; provided that no such agreement

 

68



--------------------------------------------------------------------------------

shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon or reduce any fees payable hereunder, without the written
consent of each Lender directly and adversely affected thereby (other than any
waiver of any default interest applicable pursuant to Section 2.10(c)),
(iii) postpone the scheduled maturity date of any Loan, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly and
adversely affected thereby, (iv) change Section 2.15(b) or 2.15(c) in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender or (v) change any of the provisions of this
paragraph or the percentage set forth in the definition of the term “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify, extend or otherwise affect the rights or obligations of the
Administrative Agent without the written consent of the Administrative Agent.

(c) Notwithstanding anything to the contrary in paragraph (b) of this Section:

(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Company and the Administrative Agent
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment;

(ii) no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of paragraph
(b) of this Section and then only in the event such Defaulting Lender shall be
directly and adversely affected by such amendment, waiver or other modification;

(iii) in the case of any amendment, waiver or other modification referred to in
the first proviso of paragraph (b) of this Section, no consent with respect to
any amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by such Lender, and all
other amounts owing to or accrued for the account of such Lender under this
Agreement and the other Loan Documents, at the time such amendment, waiver or
other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification; and

 

69



--------------------------------------------------------------------------------

(iv) this Agreement and the other Loan Documents may be amended in the manner
provided in Section 9.19.

(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and the Arrangers and their Affiliates, including the
reasonable and documented fees, charges and disbursements of a single U.S.
counsel, a single local counsel in Bermuda and, if reasonably necessary, a
single local counsel in each other relevant jurisdiction (which may be a single
local counsel acting in multiple jurisdictions), in each case, for the
Administrative Agent and the Arrangers and their Affiliates taken as a whole, in
connection with the structuring, arrangement and syndication of the credit
facility provided for herein, including the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Arranger or any Lender, including the fees, charges and disbursements
of any counsel for any of the foregoing, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans (but limited to a single
U.S. counsel, a single local counsel in Bermuda and, if reasonably necessary, a
single local counsel in each other relevant jurisdiction (which may be a single
local counsel acting in multiple jurisdictions), in each case, for the
Administrative Agent, the Arrangers and the Lenders, taken as a whole and, in
the case of an actual or perceived conflict of interest, where the party
affected by such conflict informs the Company of such conflict and thereafter
retains its own counsel, of another firm of U.S. counsel, another firm of
Bermuda counsel and, if reasonably necessary, one local counsel in each other
relevant jurisdiction (which may include a single local counsel acting in
multiple jurisdictions) for each such affected Person).

(b) The Company shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, each Lender and each Related Party of any of the
foregoing (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee (but limited to a single U.S. counsel, a
single local counsel in Bermuda and, if reasonably necessary, a single local
counsel in each other relevant jurisdiction (which may be a single local counsel
acting in multiple jurisdictions), in each case, for the Indemnitees, taken as a
whole and, in the case of an actual or perceived conflict of interest, where the
Indemnitee affected by such conflict informs the Company of such

 

70



--------------------------------------------------------------------------------

conflict and thereafter retains its own counsel, of another firm of U.S.
counsel, another firm of Bermuda counsel and, if reasonably necessary, one local
counsel in each other relevant jurisdiction (which may include a single local
counsel acting in multiple jurisdictions) for each group of similarly affected
Indemnitees), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the structuring, arrangement and
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement, the other Loan
Documents or any other agreement or instrument contemplated hereby or thereby,
the performance by the parties to this Agreement or the other Loan Documents of
their obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Company or any Subsidiary (or Person that was formerly a Subsidiary) of any of
them, or any other Environmental Liability related in any way to the Company,
any Subsidiary (or Person that was formerly a Subsidiary) of any of them, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and whether initiated against or by any party to this Agreement or any
other Loan Document, any Affiliate of any of the foregoing or any third party
(and regardless of whether any Indemnitee is a party thereto); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, penalties, liabilities or related expenses (A) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (1) the gross negligence, bad faith or wilful
misconduct of such Indemnitee or any of its Related Indemnitee Parties or (2) a
material breach of the obligations of such Indemnitee or any of its Related
Indemnitee Parties under this Agreement or (B) arise from any dispute among the
Indemnitees or any of their Related Indemnitee Parties, other than any claim,
litigation, investigation or proceeding against the Administrative Agent, any
Arranger or any other titled person in its capacity or in fulfilling its role as
such and other than any claim, litigation, investigation or proceeding arising
out of any act or omission on the part of the Company or any of its Affiliates.
Each Indemnitee shall be obligated to refund and return promptly any and all
amounts actually paid by the Company to such Indemnitee under this paragraph for
any losses, claims, damages, penalties, liabilities or expenses to the extent
such Indemnitee is subsequently determined, by a court of competent jurisdiction
by final and nonappealable judgment, to not be entitled to payment of such
amounts in accordance with the terms of this paragraph. This paragraph shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

(c) To the extent that the Company fails indefeasibly to pay any amount required
under paragraph (a) or (b) of this Section to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing (and without
limiting its obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was

 

71



--------------------------------------------------------------------------------

incurred by or asserted against the Administrative Agent (or any such sub-agent)
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent). For purposes of
this Section, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the aggregate amount of the Loans or Commitments at the time
outstanding or in effect (or most recently outstanding or in effect, if the
foregoing shall no longer be outstanding or in effect at such time).

(d) To the fullest extent permitted by applicable law, the Company shall not
assert, or permit any of its Affiliates or Related Parties to assert, and the
Company hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.

(e) To the fullest extent permitted by applicable law, the Administrative Agent,
the Arrangers and the Lenders shall not assert, or permit any of their
respective Affiliates or Related Parties to assert, and each of them hereby
waives, any claim against the Company, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof;
provided, that nothing in this paragraph (e) shall limit the Company’s indemnity
and reimbursement obligations set forth in this Section or separately agreed.

(f) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) other than
as expressly provided in Section 6.04(a)(ii)(B), the Company may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Company without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, sub-agents of the Administrative Agent, Participants (to the
extent provided in paragraph (c) of this Section), the Arrangers and, to the
extent expressly contemplated hereby, the Related Parties of the foregoing) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

72



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of:

(A) the Company; provided that no consent of the Company shall be required for
an assignment (x) to a Lender, an Affiliate of a Lender or an Approved Fund or
(y) if an Event of Default under clause (a), (b), (h) or (i) of Article VII
shall have occurred and be continuing; provided further, in each case, that the
Company shall be deemed to have consented to any assignment unless it shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received notice thereof; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consents; provided that (1) no
such consent of the Company shall be required if an Event of Default under
clause (a), (b), (h) or (i) of Article VII shall have occurred and be continuing
and (2) the Company shall be deemed to have consented to any assignment unless
it shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of $3,500, provided that only one
such processing and recordation fee shall be payable in the event of
simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender; and

 

73



--------------------------------------------------------------------------------

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including United States (Federal or State) and foreign
securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption (or an agreement incorporating by reference a form of Assignment
and Assumption posted on the Platform) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14, 9.03 and 9.17); provided, that except to
the extent otherwise expressly agreed by the affected parties, no assignment by
a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Company, shall maintain at one of its offices a copy of each
Assignment and Assumption with respect to the Facility delivered to it and
records of the names and addresses of the Lenders, and the Commitments of, and
principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and, as to entries
pertaining to it, any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon receipt by the Administrative Agent of an Assignment and Assumption (or
an agreement incorporating by reference a form of Assignment and Assumption
posted on the Platform) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender) and the processing and recordation fee referred to in this
Section, the

 

74



--------------------------------------------------------------------------------

Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that the Administrative
Agent shall not be required to accept such Assignment and Assumption or so
record the information contained therein if the Administrative Agent reasonably
believes that such Assignment and Assumption lacks any written consent required
by this Section or is otherwise not in proper form, it being acknowledged that
the Administrative Agent shall have no duty or obligation (and shall incur no
liability) with respect to obtaining (or confirming the receipt) of any such
written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph, and following such recording, unless otherwise determined by the
Administrative Agent (such determination to be made in the sole discretion of
the Administrative Agent, which determination may be conditioned on the consent
of the assigning Lender and the assignee), shall be effective notwithstanding
any defect in the Assignment and Assumption relating thereto. Each assigning
Lender and the assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the Administrative Agent that
all written consents required by this Section with respect thereto (other than
the consent of the Administrative Agent) have been obtained and that such
Assignment and Assumption is otherwise duly completed and in proper form, and
each assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee.

(c) (i) Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more Eligible Assignees (“Participants”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and Loans); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Company, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and/or obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant
or requires the approval of all the Lenders. The Company agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(x) agrees to be subject to the provisions of Sections 2.15 and 2.16 as if it
were an assignee under paragraph (b) of this Section and (y) shall not be
entitled to receive any greater

 

75



--------------------------------------------------------------------------------

payment under Section 2.12 or 2.14 with respect to any participation than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.16(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain records of the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
other rights and/or obligations under this Agreement or any other Loan Document)
to any Person except to the extent that such disclosure is necessary to
establish that any such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, no Agent (in its capacity as an Agent) shall have any responsibility for
maintaining a Participant Register.

(d) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or grant to secure obligations to a Federal Reserve Bank or
other central bank, and this Section shall not apply to any such pledge or grant
of a security interest; provided that no such pledge or grant of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Company in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto or thereto and shall survive the execution and delivery of
the Loan Documents and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Arrangers, the Lenders or any Related Party of any of
the foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document was executed and
delivered or any credit was extended hereunder, and shall continue in full force
and effect as long as the principal of or any interest accrued on any Loan or
any fee

 

76



--------------------------------------------------------------------------------

or any other amount payable under this Agreement is outstanding and unpaid
(other than contingent obligations for indemnification, expense reimbursement,
tax gross-up or yield protection as to which no claim has been made) and so long
as any of the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.14, 2.15(d), 2.15(e), 9.03 and 9.17 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans and the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates with respect to the Facility under any commitment advices with
respect to the Facility submitted by any Lender. Except as provided in Article
IV, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b) The words “execution”, “execute”, “signed”, “signature”, and words of like
import in or related to any document to be signed in connection with this
Agreement (including any Assignment and Assumptions, amendments and other
notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on the
Platform, or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent is not under any
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

77



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other amounts at any time held
and other obligations (in whatever currency) at any time owing by such Lender or
by such Affiliate to or for the credit or the account of the Company against any
of and all the obligations then due of the Company now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations of the Company are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness. The rights of each Lender and each Affiliate of
any Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or Affiliate may have. Each
Lender agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give notice shall
not affect the validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the United States District Court of the
Southern District of New York and of the Supreme Court of the State of New York
sitting in New York County, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and the
Company hereby irrevocably and unconditionally agrees that all claims arising
out of or relating to this Agreement or any other Loan Document brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such United States District Court or, if that court does not have
subject matter jurisdiction, such Supreme Court. Each party hereto agrees that a
final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any suit,
action or proceeding relating to this Agreement or any other Loan Document
against the Company or any of its properties in the courts of any jurisdiction.

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

 

78



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(e) In the event the Company or any of its assets has or hereafter acquires, in
any jurisdiction in which judicial proceedings may at any time be commenced with
respect to this Agreement or any other Loan Document, any immunity from
jurisdiction, legal proceedings, attachment (whether before or after judgment),
execution, judgment or setoff, the Company hereby irrevocably agrees not to
claim and hereby irrevocably and unconditionally waives such immunity.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Related Parties, including
accountants, legal counsel and other agents and advisors, it being understood
that the Persons to whom such disclosure is made either are informed of the
confidential nature of such Information and instructed to keep such Information
confidential or are subject to customary confidentiality obligations of
employment or professional practice, provided that the disclosing Person shall
be responsible for its Affiliates’ compliance with keeping the Information
confidential in accordance with this Section, (b) to the extent required or
requested by any Governmental Authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners) (in which case such
Person agrees to inform

 

79



--------------------------------------------------------------------------------

the Company promptly thereof prior to such disclosure to the extent practicable
and not prohibited by applicable law (except with respect to any audit or
examination conducted by bank accountants or any Governmental Authority
exercising examination or regulatory authority)), (c) to the extent required by
applicable law or by any subpoena or similar legal process (in which case such
Person agrees to inform the Company promptly thereof prior to such disclosure to
the extent practicable and not prohibited by applicable law), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document, the
enforcement of rights hereunder or thereunder or any Transactions, (f) subject
to an agreement containing confidentiality undertakings substantially similar to
those of this Section (which shall be deemed to include those required to be
made in order to obtain access to information posted on IntraLinks, SyndTrak or
any other Platform), to (i) any assignee of or Participant in (or its Related
Parties), or any prospective assignee of or Participant in (or its Related
Parties), any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its Related Parties) to any swap or
derivative transaction relating to the Company or any Subsidiary and their
respective obligations, (g) on a confidential basis to (i) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facilities
provided for herein or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided for herein, (h) with the consent of the Company,
(i) to market data collectors, similar service providers to the lending industry
and service providers to the Administrative Agent and the Lenders in connection
with the administration and management of this Agreement or any other Loan
Document, provided that such information is limited to the information about
this Agreement and the other Loan Documents, (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender or any
Affiliate of any of the foregoing on a nonconfidential basis from a source other
than the Company or any Subsidiary that is not known by the Administrative
Agent, such Lender or such Affiliate to be prohibited from disclosing such
Information to such Person by a legal, contractual, or fiduciary obligation owed
to the Company or any of its Subsidiaries, or (k) to any credit insurance
provider relating to the Company and its Obligations. For purposes of this
Section, “Information” means all information received from the Company or any
Subsidiary relating to the Company or any Subsidiary or its businesses, other
than any such information that is available to the Administrative Agent, any
Lender or any Affiliate of any of the foregoing on a nonconfidential basis prior
to disclosure by the Company or any Subsidiary; provided that, in the case of
information received from the Company or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. It is agreed that, notwithstanding the restrictions of
any prior confidentiality agreement binding on the Administrative Agent or any
Arranger, such Persons may disclose Information as provided in this Section.

 

80



--------------------------------------------------------------------------------

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Company that
pursuant to the requirements of the USA PATRIOT Act it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Company in accordance with the USA PATRIOT Act.

SECTION 9.15. No Fiduciary Relationship. The Company, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company,
the Subsidiaries and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Administrative Agent, the Arrangers, the
Lenders and their Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Company and its Affiliates, and none of the
Administrative Agent, the Arrangers, the Lenders or their Affiliates has any
obligation to disclose any of such interests to the Company or any of its
Affiliates. To the fullest extent permitted by law, the Company hereby waives
and releases any claims that it or any of its Affiliates may have against the
Administrative Agent, the Arrangers, the Lenders or their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.16. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Company and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle

 

81



--------------------------------------------------------------------------------

MNPI in accordance with such procedures and applicable law, including Federal,
state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including United States (Federal or state) and foreign securities laws.

(b) The Company and each Lender acknowledges that, if information furnished by
or on behalf of the Company pursuant to or in connection with this Agreement is
being distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Company has indicated as
containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (ii) if the Company has not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform designated for Private Side
Lender Representatives. The Company agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Company that is
suitable to be made available to Public Side Lender Representatives, and the
Administrative Agent shall be entitled to rely on any such designation by the
Company without liability or responsibility for the independent verification
thereof.

(c) If the Company does not file this Agreement with the SEC, then the Company
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their Public
Side Lender Representatives. The Company acknowledges its understanding that
Lenders, including their Public Side Lender Representatives, may be trading in
securities of the Company and its Affiliates while in possession of the Loan
Documents.

(d) The Company represents and warrants that none of the information contained
in the Loan Documents constitutes or contains MNPI. To the extent that any of
the executed Loan Documents at any time constitutes MNPI, the Company agrees
that it will promptly make such information publicly available by press release
or public filing with the SEC.

SECTION 9.17. Judgment Currency. (a) If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in dollars into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction dollars
could be purchased with such other currency on the Business Day immediately
preceding the day on which final judgment is given.

(b) The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than dollars, be discharged only to the extent that, on the
Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment

 

82



--------------------------------------------------------------------------------

Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase dollars with the Judgment
Currency; if the amount of dollars so purchased is less than the sum originally
due to the Applicable Creditor in dollars, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such deficiency. The obligations of the parties contained in
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19. Permitted Reorganization. Notwithstanding any other provision of
this Agreement, the Company may become a wholly-owned subsidiary of a
corporation organized under the laws of the State of Delaware (the “New Holding
Company”) by means of a merger of the Company with and into a newly organized
wholly owned subsidiary of the New Holding Company (the “Permitted
Reorganization Merger Subsidiary”), which shall be organized under the laws of
the State of Delaware, or another transaction or series of transactions that
result in the Company becoming a wholly owned subsidiary of the New Holding
Company, provided that:

(a) (i) each of the New Holding Company and the Permitted Reorganization Merger
Subsidiary shall be newly organized solely for the purpose of engaging in the
Permitted Reorganization and, prior to the consummation of the Permitted
Reorganization,

 

83



--------------------------------------------------------------------------------

shall not have been engaged in any business activities or conducted any
operations other than in connection with or as contemplated by the Permitted
Reorganization and shall not own any material assets and (ii) prior to the
consummation of the Permitted Reorganization, neither the Company nor any of its
Subsidiaries shall sell, dispose or otherwise transfer any of their assets to
the New Holding Company or the Permitted Reorganization Merger Subsidiary;

(b) prior to the consummation of the Permitted Reorganization, the Company, the
New Holding Company and the Administrative Agent shall enter into an agreement
in writing pursuant to which this Agreement shall be amended as may be necessary
or appropriate, in the opinion of the Company and the Administrative Agent, to
reflect (i) the Company becoming a wholly owned subsidiary of the New Holding
Company, (ii) the New Holding Company providing the Parent Company Guarantee and
the Parent Company Guarantee constituting a Loan Document, (iii) subject to
clause (iv) below, the New Holding Company becoming bound hereby and by the
other Loan Documents as if it were the original “Company”, including for
purposes of the representations and warranties set forth in Article III hereof,
the covenants set forth in Articles V and VI hereof and the Events of Default
set forth in Article VII hereof, and (iv) notwithstanding anything to the
contrary in clause (iii) above, the Company remaining the primary obligor in
respect of the Loans and all the other Obligations, including any such
amendments to provide that (A) references to the Company will be modified to be
references to the New Holding Company (including such references in clause
(a) of the definition of Change of Control and clause (a) of the definition of
Material Adverse Effect) or to each of the Company and the New Holding Company
(including such references in clause (b) of the definition of Change of Control,
clause (b) of the definition of Material Adverse Effect, the definition of
Indemnified Taxes and Sections 3.02, 3.03(c), 3.08, 3.15 and 3.19), as the
context of the original reference requires, except that all references to the
Company in Article II shall, except for any technical modifications deemed
necessary or appropriate, in the opinion of the Company and the Administrative
Agent (including technical modifications to Sections 2.14 and 2.15(c)), remain
as references solely to the Company, (B) consolidated financial statements
required to be delivered pursuant to Section 5.01 shall be the applicable
consolidated financial statements of the New Holding Company and (C) all
calculations of financial ratios or financial metrics that are determined on a
consolidated basis for the Company and its Subsidiaries shall be determined on a
consolidated basis for the New Holding Company and its subsidiaries, it being
agreed that the Company shall in any event constitute a Material Subsidiary);
provided that a copy of such agreement shall have been provided by the
Administrative Agent to the Lenders and the Administrative Agent shall not have
received, within 10 Business Days of the date a copy of such agreement is
provided to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendments (it being understood that in the
absence of such written notice from the Required Lenders, such amendments shall
become effective at the end of such period, without any further action or
consent of any other party to this Agreement);

 

84



--------------------------------------------------------------------------------

(c) prior to or substantially concurrently with the consummation of the
Permitted Reorganization, (i) the New Holding Company shall execute and deliver
to the Administrative Agent a guarantee, in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which the New Holding
Company shall unconditionally and irrevocably guarantee all the Obligations of
the Company (the “Parent Company Guarantee”), and (ii) the New Holding Company
shall deliver to the Administrative Agent such documents, certificates and
opinions as any of the Administrative Agent may reasonably request relating to
the New Holding Company or the Parent Company Guarantee, all in form and
substance reasonably satisfactory to the Administrative Agent;

(d) in the event the Company is to merge with and into the Permitted
Reorganization Merger Subsidiary, the requirements of Section 6.04(a) with
respect to such merger shall have been, or substantially concurrently with the
consummation of the Permitted Reorganization shall be, satisfied; and

(e) the Lenders shall have received, at least five Business Days prior to the
date of the consummation of the Permitted Reorganization, (i) all documentation
and other information regarding the New Holding Company required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act, that has been reasonably requested by the Administrative Agent or any
Lender and (ii) to the extent the New Holding Company qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to the New Holding Company.

[Signature pages follow]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MARVELL TECHNOLOGY GROUP LTD.        By:   /s/ Jean Hu     Name: Jean Hu    
Title: Chief Financial Officer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as the Administrative
Agent        By:   /s/ Gavin S. Holles     Name: Gavin S. Holles     Title:
Managing Director



--------------------------------------------------------------------------------

CITIBANK, N.A.        By:   /s/ Susan M. Olsen     Name: Susan M. Olsen    
Title: Vice President